 

Execution

 

BBD1 HOLDINGS LLC

 

LIMITED LIABILITY COMPANY AGREEMENT

 

between

 

GKK BBD1 OWNER LLC,

 

and

 

FYF NET LEASE LLC

 

Dated as of

August 17, 2012

 

 

 

 

Table of Contents

 

    PAGE       ARTICLE I. CERTAIN DEFINITIONS 2 1.1 Certain Defined Terms 2    
  ARTICLE II. FORMATION OF THE COMPANY 15 2.1 Formation of the Company 15 2.2
Company Name 15 2.3 Purposes, Powers and Business of the Company 15 2.4
Principal Place of Business and Address 16 2.5 Term 16 2.6 Agent for Service and
Registered Office 16 2.7 Membership Interests 17 2.8 Authorized Person 17    
ARTICLE III. CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS 17 3.1 Contributions 17 3.2
Additional Capital Contributions 18 3.3 Effect of Failure to Make a Required
Capital Contribution 19 3.4 Capital Accounts, Allocations and Related Matters 21
3.5 Allocations and Related Matters 23 3.6 Method of Payment 25 3.7 Partnership
Classification for Tax Purposes 25       ARTICLE IV. DISTRIBUTIONS 26 4.1
Distributions 26 4.2 Withholding Requirements 27 4.3 Promote Allocation
Adjustment Event 27       ARTICLE V. MANAGEMENT AND OPERATIONS 28 5.1 Managing
Member 28 5.2 Matters Requiring Approval of all Members 29 5.3 Approved Budget
31 5.4 Cooperation 32 5.5 Indemnity 32 5.6 Limitations on Indemnity 32 5.7
Company Liabilities 33 5.8 Guarantees 33 5.9 Legal Title to Company Property 33
5.10 Other Activities of Members 33       ARTICLE VI. TRANSFER OF MEMBERSHIP
INTERESTS 34 6.1 Permitted Transfers of Membership Interests 34 6.2 Permitted
Transfers and Requested Sale 34

 

i

 

 

6.3 Unauthorized Transfers 37 6.4 Actions Following a Transfer 38 6.5 No
Withdrawal 38 6.6 Mortgage or Pledge of Membership Interest 38       ARTICLE
VII. DISSOLUTION AND LIQUIDATION 39 7.1 Dissolution 39 7.2 Statement of Intent
to Dissolve 39 7.3 Procedures 39 7.4 Termination of the Company 40       ARTICLE
VIII. FISCAL AND ADMINISTRATIVE MATTERS 40 8.1 Fiscal Year 40 8.2 Deposits 40
8.3 Checks, Drafts, Etc 40 8.4 Books and Records 40 8.5 Administrative Matters
42 8.6 Compliance with Securities Laws 42       ARTICLE IX. FEES 43 9.1 Asset
Management Agreement and Fee 43 9.2 Property Management 43 9.3 Other Fees 43    
  ARTICLE X. MISCELLANEOUS 44 10.1 Representations 44 10.2 Notices 44 10.3
Extension Not a Waiver 46 10.4 Entire Agreement; Amendments 46 10.5 Publicity 47
10.6 Governing Law 47 10.7 Venue 47 10.8 Arbitration of Certain Disputes. 47
10.9 Headings 49 10.10 Severability 49 10.11 No Suits by Holders 49 10.12
Failure to Enforce Provision 49 10.13 Involvement of the Company in Certain
Proceedings 49 10.14 Waiver of Partition and Certain Other Rights 49 10.15
Interpretation 50 10.16 Assignment 50 10.17 Counterparts 50 10.18 Brokers 50
10.19 Exclusivity 50

 

ii

 

 

BBD1 HOLDINGS LLC

 

Limited Liability Company Agreement

 

The parties to this LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”),
dated as of August 17, 2012, are BBD1 Holdings LLC (the “Company”), and GKK BBD1
Owner LLC, a Delaware limited liability company (together with its successors
and assigns, “Gramercy Member”), with offices at c/o Gramercy Capital Corp., 420
Lexington Avenue, 18th Floor, New York, NY 10170, and FYF Net Lease LLC, a
Delaware limited liability company (together with its successors and assigns,
“Garrison Member”), with offices at c/o Garrison Investment Management LLC, 1350
Avenue of the Americas, 9th Floor, New York, NY 10019 (each, a “Member”, and,
collectively, the “Members”).

 

WHEREAS, the Company was formed under the provisions of the Act by the filing of
a certificate of formation of the Company with the Delaware Secretary of State;

 

WHEREAS, KBS Acquisition Sub-Owner 2, LLC, a Delaware limited liability company
(together with its successors and assigns, “Seller”), is the owner of one
hundred percent (100%) of the outstanding membership interests (the “Target
Membership Interests”) of each of (i) First States Investor 5000A, LLC, a
Delaware limited liability company (“5000A”), (ii) GKK Independence Square Lot,
LLC, a Delaware limited liability company (“ISL”) and (iii) AFR Defeasance Pool
1, LLC, a Delaware limited liability company (“AFR” and, collectively with 500A
and ISL, the “Target Companies” and each a “Target Company”);

 

WHEREAS, 5000A and ISL are each the owners of certain real property interests
described in the Purchase Agreement (defined below) (the “Properties” and each,
a “Property”) and AFR is the owner of certain securities assets described in the
Purchase Agreement;

 

WHEREAS, pursuant to that certain Agreement for Sale of Membership Interests,
dated the date hereof (as the same may hereafter be amended, the “Purchase
Agreement”), by and between Seller and the Company, Seller agreed to sell,
assign and convey to the Company all of Seller’s right, title and interest in
and to the Target Membership Interests, on the terms and conditions set forth in
the Purchase Agreement;

 

WHEREAS, the Members each desire to set forth their respective rights and
obligations relating to the Company and the Target Companies, as well as certain
other provisions governing or pertaining to conduct and affairs of the Members
and the Company.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto do hereby agree that, effective as of the date
hereof, the parties to this Agreement agree as follows:

 

ARTICLE I.

CERTAIN DEFINITIONS

 

1.1           Certain Defined Terms. As used in this Agreement, in addition to
the terms defined elsewhere herein, the following terms have the meanings
specified below:

 

“5000A” has the meaning assigned to it in the Preamble.

 

“Acceptance Notice” has the meaning assigned to it in Section 6.2.2.

 

“Act” has the meaning assigned to it in Section 2.1.

 

“Additional Capital Contribution” means a Capital Contribution made or deemed
made by any Member after the date hereof.

 

“Adjusted Capital Account Balance” means with respect to any Member, the
balance, if any, in such Member’s Capital Account as of a specified time, after
giving effect to the following adjustments:

 

(i)          credit to such Capital Account any amounts that such Member is
obligated to restore or is deemed obligated to restore pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii), Treasury Regulation Section 1.704-2(g)(1)
and Treasury Regulation Section 1.704-2(i)(5) or any successor provisions; and

 

(ii)         debit to such Capital Account reasonably expected adjustments,
allocations and distributions described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

“Adjusted Capital Account Deficit” means with respect to any Member, the
deficit, if any, of such Member’s Adjusted Capital Account Balance as of a
specified time.

 

“Adjusted Capital Percentage” shall mean, with respect to any Member, the
percentage represented by a fraction, (i) the numerator of which is the amount
of the Adjusted Capital Contributions made or deemed made by such Member and
(ii) the denominator of which is the aggregate amount of all Adjusted Capital
Contributions made or deemed made by all of the Members.

 

2

 

 

“Adjusted Capital Contributions” shall mean, with respect to any Member, the
Capital Contributions made or deemed made by such Member, including without
limitation, all Additional Capital Contributions deemed made by such Member upon
conversion of a Default Loan through a Cram-Down Contribution pursuant to
Section 3.3.4 hereof.

 

“Advance Repayment Contribution” has the meaning assigned in Section 3.2.3.

 

“Advancing Member” has the meaning assigned in Section 3.2.3.

 

“Affiliate” means (a) with respect to any Member any natural person,
corporation, partnership, limited liability company, joint venture, association
or other business or legal entity (i) directly or indirectly controlling,
controlled by or under common control with such Member, (ii) directly or
indirectly owning or controlling 20% or more of the outstanding voting
securities of such Member, (iii) any officer, director, principals or partners
of any the foregoing, (iv) family members of such Member, limited to spouse,
siblings, parents and children, or (v) trusts for the benefit of said family
members and (b) with respect to the Company, any natural person, corporation,
partnership, limited liability company, joint venture, association or other
business or legal entity (i) directly or indirectly controlling, controlled by
or under common control with the Company, (ii) owning or controlling 20% or more
of the outstanding voting securities or interest in the Company or (iii) that is
an Affiliate of a Member.

 

“Agreement” has the meaning assigned to it in the Preamble.

 

“Alternative Rate” means a rate of interest equal to the rate quoted in the Wall
Street Journal as the “prime rate” plus one hundred (100) basis points per
annum.

 

“Annual Budget” has the meaning assigned to it in Section 5.3.1.

 

“Approved Budget” has the meaning assigned to it in Section 5.3.1.

 

“Arbitral Dispute” has the meaning assigned to it in Section 10.8.

 

“Asset Management Agreement” has the meaning assigned in Section 9.1.

 

“Asset Management Fee” has the meaning assigned to it in Section 9.1.

 

3

 

 

“Book Basis” means with respect to any asset, the asset’s adjusted basis for
federal income tax purposes; provided, however, that:

 

(i)          the initial Book Basis of the Stock shall be the amount of the
Gramercy Member’s Closing Date Contribution set forth on Schedule A-2 hereto
less the portion thereof contributed as cash;

 

(ii) the Book Basis of all of the Company’s assets shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account), as determined by the Members as of the following times: (A) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis capital contribution; (B) the
distribution by the Company to a Member of more than a de minimis amount of
Company property in exchange for an interest in the Company; (C) the liquidation
of the Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
(D) the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a partner capacity, or by a new Member
acting in a partner capacity or in anticipation of becoming a Member; and (E) at
such other times as reasonably determined by the Managing Members; provided,
however, that the adjustments pursuant to clauses (B), (C) and (D) above shall
be made only if the Managing Members reasonably determine that such adjustments
are necessary or appropriate to reflect the relative economic interests of the
Members in the Company;

 

(iii)        any adjustments to the adjusted basis of any asset of the Company
pursuant to Section 734 or Section 743 of the Code shall be taken into account
in determining such asset’s Book Basis in a manner consistent with Treasury
Regulation Section 1.704-1(b)(2)(iv)(m); and

 

(iv)        the Book Basis of any Company asset distributed or deemed
distributed by the Company to any Member shall be adjusted immediately prior to
such distribution to equal its gross fair market value as of the date of
distribution, as reasonably determined by the Managing Members and approved by
the other Member.

 

If the Book Basis of an asset has been adjusted pursuant to clauses (iii) or
(iv) above, to the extent and in the manner permitted in the Treasury
Regulations, adjustments to such Book Basis for Depreciation with respect to
such asset shall be calculated by reference to Book Basis, instead of tax basis.

 

“Business Plan” has the meaning assigned to it in Section 5.1.

 

“Capital Account” has the meaning assigned to it in Section 3.4.1(a).

 

4

 

 

“Capital Contribution” means the contribution of any property or cash to the
Company by or on behalf of a Member.

 

“Capital Transaction” means a financing, refinancing, insurance recovery,
condemnation award, easement sale, sale or other disposition of all or any part
of the Target Companies, the Target Membership Interests or their assets, and
any other transaction the proceeds of which, in accordance with generally
accepted accounting principles, are considered to be capital in nature.

 

“Cause” has the meaning assigned to it in the Asset Management Agreement entered
into between the Company and the Gramercy Member (or its Affiliate).

 

“Certificate of Formation” means the Certificate of Formation of BBD1 Holdings
LLC, filed in the Office of the Secretary of State of the State of Delaware.

 

“Chair” has the meaning assigned to it in Section 10.8(a).

 

“Closing” has the meaning assigned to that term in the Purchase Agreement.

 

“Closing Date” means the date of the Closing.

 

“Closing Date Contribution” has the meaning assigned to it in Section 3.2.2.

 

“Closing Date Contributions” has the meaning assigned to it in Section 3.2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning assigned to it in Section 7.1.

 

“Commercial Lender” has the meaning assigned to it in Section 6.6.

 

“Company” has the meaning assigned to it in the Preamble.

 

“Company Price” has the meaning assigned to it in Section 6.2.2.

 

5

 

 

“Contributing Member” has the meaning assigned to it in Section 3.3.1.

 

“Contribution Agreement” has the meaning assigned to it in Section 5.8.

 

“Controlled Affiliate” means (a) with respect to Gramercy Member, (i) any
investment fund (a “GKK Fund) which has GKK or any Affiliate thereof as its sole
investment manager or adviser and (ii) any corporation, partnership, limited
liability company or other business or legal entity, 100% of the outstanding
voting securities and interests in which are owned and controlled, directly or
indirectly, by GKK, and which in either case directly or indirectly owns the
Gramercy Member as of the date hereof and (b) with respect to Garrison Member,
(i) any investment fund (a “Garrison Fund) which has GIML or any Affiliate
thereof as its investment manager or adviser and (ii) any corporation,
partnership, limited liability company or other business or legal entity, 100%
of the outstanding voting securities and interests in which are owned and
controlled, directly or indirectly, by GIML, and which in either case directly
or indirectly owns the Garrison Member as of the date hereof.

 

“Controls” (includes the correlative meanings of “controlled by”, “controlling”
and “under common control with”), means the effective power, directly or
indirectly, to direct or cause the direction of the management and policies of
such person, trust, corporation, partnership, venture or other entity.

 

“Cram-Down Contribution” has the meaning assigned to it in Section 3.3.4.

 

“Default Loan” has the meaning assigned to it in Section 3.3.3.

 

“Depreciation” means, for each taxable year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such taxable year,
except that (i) with respect to any asset the Book Basis of which differs from
its adjusted tax basis for federal income tax purposes at the beginning of such
taxable year and which difference is being eliminated by use of the “remedial
method” as defined by Treasury Regulation Section 1.704-3(d), Depreciation for
such taxable year shall be the amount of book basis recovered for such taxable
year under the rules prescribed by Treasury Regulation Section 1.704-3(d)(2),
and (ii) with respect to any other asset the Book Basis of which differs from
its adjusted tax basis for federal income tax purposes at the beginning of such
taxable year, Depreciation shall be an amount which bears the same ratio to such
beginning Book Basis as the federal income tax depreciation, amortization, or
other cost recovery deduction for such taxable year bears to such beginning
adjusted tax basis; provided, that in the case of clause (ii) above, if the
adjusted tax basis for federal income tax purposes of an asset at the beginning
of such taxable year is zero, Depreciation shall be determined with reference to
such beginning Book Basis using any reasonable method selected by the Tax
Matters Partner with the consent of the other Members.

 

6

 

 

“Dissolution Event” has the meaning assigned to it in Section 7.1.

 

“Emergency” shall mean any situation where (a) immediate action for the
protection of a Property, tenants or other persons is required to remedy a
condition presenting imminent risk of injury to persons or material damage to
property, (b) repairs or payment of premiums are necessary to avoid the
suspension of insurance or to comply with legal requirements, a violation of
which would expose any Member, the Company, any Target Company or their
subsidiaries to any legal liability; or (c) moneys are required to (i) cure a
material default by the Company, as the landlord or tenant under a lease; (ii)
pay real estate taxes and insurance premiums that are more than thirty (30) days
past due; or (iii) make payments to cure any event of default under or otherwise
to comply with requirements under loan documents, including to a lender, or to
meet any payment obligation thereunder where the failure to make such payment
would be reasonably likely to constitute or result in an event of default
thereunder, or would be reasonably likely to cause interest or fees to accrue at
a default or penalty rate.

 

“Emergency Advance” has the meaning assigned in Section 3.2.3.

 

“Emergency Contribution” has the meaning assigned in Section 3.2.3.

 

“Escrowed Amount” has the meaning assigned to it in Section 6.2.3.

 

“Expenses” means for any period for which such Expenses are being determined,
the sum of the total gross expenditures of the Company during such period,
including (a) all cash operating expenses (including all management fees,
commissions and other fees, expenses and allowances paid to any Member or its
Affiliate), (b) all debt service payments of the Company and (c) all
expenditures by the Company which are treated as capital expenditures (as
distinguished from expense deductions) under generally accepted accounting
principles; provided, however, that Expenses shall not include any payments or
expenditures to the extent paid out of reserve accounts or from any other source
other than Revenues.

 

“Financing Contingency Period” has the meaning assigned to that term in the
Purchase Agreement.

 

“First States” has the meaning assigned to it in Section 9.2.

 

“GAAC” has the meaning assigned to it in the Senior Loan definition.

 

“Garrison Member” has the meaning assigned to it in the Preamble.

 

7

 

 

“GIML” means Garrison Investment Management LLC, together with its successors.

 

“GKK” has the meaning assigned to it in Section 5.1.

 

“Gramercy Member” has the meaning assigned to it in the Preamble.

 

“Indemnified Person” has the meaning assigned to it in Section 5.5.

 

“Indemnified Persons” has the meaning assigned to it in Section 5.5.

 

“Initial Contribution” has the meaning assigned to it in Section 3.1.1.

 

“Initial Contributions” has the meaning assigned to it in Section 3.1.1.

 

“Interest Rate” means the rate per annum equal to fifteen percent (15%) per
annum, compounded monthly in arrears.

 

“ISL” has the meaning assigned to it in the Preamble.

 

“KBS Indemnity” means any guarantees or indemnities made by Affiliates of the
Company to Seller in connection with the Loan Assumption.

 

“Liquidating Agent” has the meaning assigned to it in Section 7.3.1.

 

“Loan Assumption” has the meaning assigned to it in definition of Senior Loan.

 

“Lockout Period” means the period commencing on the date hereof and ending on
the date that is thirty (30) months after the date hereof

 

“Major Decision” has the meaning assigned to it in Section 5.2.1.

 

8

 

 

“Managing Members” means, collectively and acting jointly, Gramercy Member and
Garrison Member unless and until either (i) a Member is removed as a Managing
Member pursuant to Section 3.3.2 hereof or (ii) the Adjusted Capital Percentage
of a Member is equal to or less than thirty percent (30.0%), in which event such
Member shall cease to be a Managing Member; in which case the other Member shall
be the sole Managing Member (and references herein to Managing Members shall
thereafter be deemed a reference to that sole Managing Member).

 

“Master Lease” means that certain Amended and Restated Master Lease Agreement,
dated as of January 1, 2005, between 5000A, as landlord, and Bank of America,
N.A., as tenant.

 

“Member” has the meaning assigned to it in the Preamble.

 

“Members” has the meaning assigned to it in the Preamble.

 

“Membership Interest” has the meaning assigned to it in Section 2.7.

 

“Net Amount” has the meaning assigned to it in Schedule A-2.

 

“Net Cash Flow” means, for any period for which such sum is being computed, the
excess of (a) Revenues for the Company during such period over (b) the Expenses
for the Company during such period.

 

“Net Proceeds of a Capital Transaction” means the net proceeds (including any
released reserves) of a Capital Transaction after payment of or reduction for
(a) the debts and liabilities of the applicable Target Company to the extent
paid or satisfied in connection with such transaction, including, without
limitation, outstanding loans and any accrued interest thereon or any prepayment
penalty or other premium or fee payable in connection therewith, (b) if
appropriate, the application of such proceeds to their intended use (e.g.,
capital or leasehold improvements or repairs (or reserves therefor) or
restoration, or repayment of any outstanding loans), (c) the payment of any and
all costs and expenses incurred in connection with the transaction, including,
without limitation, attorneys’ fees and disbursements, brokerage fees, transfer
or similar taxes, any and all reasonable and customary transaction costs, and,
if appropriate, the costs and expenses incurred in connection with the
dissolution and liquidation of the Company, and (d) reserves established from
time to time in such amounts and for such purposes as the Managing Members shall
determine each in its good faith judgment.

 

“Net Profits” and “Net Losses” means for any period the taxable income or loss,
respectively, of the Company for such period, in each case as determined for
U.S. federal income tax purposes, but computed with the following adjustments:

 

9

 

 

(i)        items of income, gain, loss and deduction (including, without
limitation, gain or loss on the disposition of any Company asset and
depreciation or other cost recovery deduction or expense) shall be computed
based upon the Book Basis of the Company’s assets rather than upon such assets’
adjusted bases for U.S. federal income tax purposes;

 

(ii)       any tax-exempt income received by the Company shall be deemed for
these purposes only to be an item of gross income;

 

(iii)      any expenditure of the Company described in Section 705(a)(2)(B) of
the Code (or treated as described therein pursuant to Treasury Regulations under
Section 704(b) of the Code) shall be treated as a deductible expense;

 

(iv)      there shall be taken into account any separately stated items under
Section 702(a) of the Code;

 

(v)       if the Book Basis of any Company asset is adjusted pursuant to clauses
(ii) or (iv) of the definition thereof, the amount of such adjustment shall be
taken into account in the period of adjustment as gain or loss from the
disposition or deemed disposition of such asset for purposes of computing Net
Profits and Net Losses; and

 

(vi)      items of income, gain, loss, or deduction or credit allocated pursuant
to Section 3.5.2 shall not be taken into account.

 

“Non-Contributing Member” has the meaning assigned to it in Section 3.3.1.

 

“Non-Transferring Member” has the meaning assigned to it in Section 6.2.1.

 

“Offer Decision Date” has the meaning assigned to it in Section 6.2.2.

 

“Offer Notice” has the meaning assigned to it in Section 6.2.1.

 

“Offer Price” has the meaning assigned to it in Section 6.2.1.

 

“Outside Date” has the meaning assigned to it in Section 6.2(e).

 

“Parallel LLC” has the meaning assigned to it in Section 5.1.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, a limited liability company, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

10

 

 

“Portfolio Sale” has the meaning assigned to it in Section 6.2(e).

 

“Prime Rate” means the prime rate of interest announced from time to time by
Citibank, N.A. (or if Citibank, N.A. shall no longer exist or announce a prime
rate of interest, the prime rate of interest announced from time to time by the
largest commercial bank headquartered in New York, New York).

 

“Promote Allocation Adjustment Event” means any of the following shall have
occurred:

 

(a)          If Gramercy Member, an asset manger that is an Affiliate of
Gramercy Member under an Asset Management Agreement (an “Affiliate Manager”), or
GKK shall be adjudicated as bankrupt or insolvent, or if any petition for
bankruptcy pursuant to federal bankruptcy law, or any similar pleading in under
federal or state law, shall be filed by or against, or consented to, by Gramercy
Member, an Affiliate Manager, or GKK, respectively; provided, however, if such
adjudication, petition or proceeding was involuntary and not consented to by
such Gramercy Member, Affiliate Manager or GKK (as applicable) or any of their
respective Affiliates, upon the same not being discharged, stayed or dismissed
within one hundred-twenty (120) days following its determination, filing or
commencement, as the case may be;

 

(b)          if Gramercy Member, an Affiliate Manager or Gordon Dugan, Ben
Harris, Peter Tubesing or Allan Rothschild (or, to the extent that one or more
of such individuals no longer occupy their current capacities with respect to
the Company or its direct or indirect subsidiaries or property, any successor
officer or employee of GKK or any of its Affiliates who undertakes substantially
similar duties of any of such individuals with respect to the Company or its
direct or indirect subsidiaries or property) (such individuals (including any
successors pursuant to this clause), a “Gramercy Person”): (i) is convicted or
indicted by a governmental entity of a felony involving dishonesty that has a
material adverse effect on the Company, (ii) commits fraud or willful misconduct
with respect to the Company and which conduct has a material adverse effect on
the Company (or its direct or indirect subsidiaries or property taken as a
whole) and the Garrison Member, (iii) intentionally misappropriates funds
derived from the Properties or the Company or any of its subsidiaries, for which
(A) GKK or its Affiliate shall not have taken commercially reasonable actions,
following written notice to it of the occurrence of any such misconduct, to
cause such misconduct to cease including, without limitation, causing the
termination or suspension of the employment of such Person responsible for such
misconduct to the extent permissible under applicable labor and employment law
and (B) with respect to misappropriation by a Gramercy Person, GKK or its
Affiliate shall not have made restitution to the Company for the amount
misappropriated minus any deductible under applicable insurance policies, or
(iv) in the case of any sub-manager of the Properties appointed by an Affiliate
Manager who misappropriates funds derived from the Properties or the Company or
any of its subsidiaries, fails to promptly take commercially reasonable actions,
following written notice to it of the occurrence of such misconduct, to cause
such sub-manager to cease such misconduct, cure or pay any damages caused and
terminate the employment of any Person responsible for such misconduct (to the
extent permissible under the contractual arrangement with such sub-manager, and
applicable labor and employment law).

 

11

 

 

“Properties” has the meaning assigned to it in the Preamble.

 

“Property” has the meaning assigned to it in the Preamble.

 

“Property Management Agreement” has the meaning assigned to it in Section 9.2.

 

“Property Management Fee” has the meaning assigned to it in Section 9.2.

 

“Public Filings” has the meaning assigned to it in Section 10.5.

 

“Purchase Agreement” has the meaning assigned to it in the Preamble.

 

“Purchase Agreement Termination Right” means any right that the Company has to
terminate the Purchase Agreement pursuant to the terms of the Purchase
Agreement.

 

“Readjustment Date” has the meaning assigned to it in Section 10.8(h).

 

“Regulatory Allocations” has the meaning assigned to it in Section 3.5.2.5.

 

“REIT” has the meaning assigned to it in Section 5.1.

 

“Requested Sale” has the meaning assigned to it in Section 6.2.2.

 

“Requested Sale Notice” has the meaning assigned to it in Section 6.2.2.

 

“Requested Sale Price” has the meaning assigned to it in Section 6.2.2.

 

12

 

 

“Return on Equity” means, with respect to each Member, an amount equal to ten
percent (10%) per annum calculated on the aggregate amount of Adjusted Capital
Contributions of such Member and accrued and unpaid Return on Equity from time
to time outstanding, in each case accrued in arrears on a daily basis and
compounded monthly in arrears.

 

“Revenues” means for any period for which such Revenues are being determined,
the total gross revenues of the Company received by the Company during such
period, including, without limitation, all receipts of the Company from (a) the
Target Companies (including distributions) and (b) other revenues and receipts
realized by the Company from operations and customarily included in gross
receipts or cash flow from operations. Notwithstanding the foregoing, the term
“Revenues” shall not include any Capital Contributions.

 

“Sale Closing” has the meaning assigned to it in Section 6.2.3(b).

 

“Sale Interest” has the meaning assigned to it in Section 6.2.1.

 

“Seller” has the meaning assigned to it in the Preamble.

 

“Senior Lender” means a lender under a Senior Loan.

 

“Senior Loan” means either (i) the loan or loans made to the Company (or one or
more direct or indirect wholly owned subsidiaries) to finance the acquisition of
the Properties, together with interest accrued thereon or (ii) if the same is
assumed by the Company (but not otherwise), that certain loan, in the original
principal amount of $440,000,000, made by German American Capital Corporation, a
Maryland corporation (“GACC”), to 5000A, as evidenced by that certain Amended
and Restated Loan and Security Agreement, dated as of October 1, 2003, between
GACC and 5000A (the “Loan Assumption”). (As used in this definition, the term
“loan” shall include credit enhancement, which is secured by a first mortgage
lien, that is provided to secure the payment obligations of a bond issuer,
and/or a mezzanine loan made in connection with such loan.)

 

“Senior Loan Guarantees” means any guarantees made by Affiliates of the Company
in connection with any Senior Loan.

 

“Stock” has the meaning assigned to it in Section 3.2.2.

 

“Target Companies” has the meaning assigned to it in the Preamble.

 

13

 

 

“Target Company” has the meaning assigned to it in the Preamble.

 

“Target Membership Interests” has the meaning assigned to it in the Preamble.

 

“Tax Matters Partner” has the meaning assigned to it in Section 8.5.1.

 

“Taxing Authority” has the meaning assigned to it in Section 4.2.

 

“Terminating Member” has the meaning assigned to it in Section 3.1.2.

 

“Transfer” means the direct or indirect transfer, sale, assignment or other
disposition of any part or all of a Membership Interest or any other interest in
the Company (as the context requires), whether voluntarily, by operation of law,
merger or otherwise (including, without limitation, by virtue of a Transfer of
any equity or other interest in any direct or indirect holding company of a
Member).

 

“Transferring Member” has the meaning assigned to it in Section 6.2.1.

 

“Tribunal” has the meaning assigned to it in Section 10.8(a).

 

“Trigger Notice” has the meaning assigned to it in Section 6.2.1.

 

“TRS” means a "taxable REIT subsidiary" within the meaning of Section 856(l) of
the Code.

 

“Unreturned Equity” means, with respect to each Member at any time, the
aggregate amount of all Adjusted Capital Contributions made or deemed made by
such Member less the aggregate amount of distributions made to such Member prior
to that time in accordance with Section 4.1(a)(ii) or deemed distributed to such
Member prior to that time in accordance with Section 4.2 (but only to the extent
the funds withheld from a distribution pursuant to Section 4.2 would have been
distributed pursuant to Section 4.1(a)(ii) had such withholding not been made).

 

14

 

 

ARTICLE II.

FORMATION OF THE COMPANY

 

2.1           Formation of the Company. The Company is hereby formed as a
limited liability company pursuant to the Delaware Limited Liability Company
Act, as amended (the “Act”). This Agreement shall constitute the limited
liability company operating agreement among the Members. Prior to, or promptly
following, the execution and delivery hereof, the Members shall make all filings
and do all other acts as may be necessary or appropriate from time to time to
continue to comply with all requirements for the operation of a limited
liability company in the State of Delaware, including, without being limited, to
any requirements required to reflect the qualification of the Company from time
to time in all other jurisdictions where the Company shall conduct its business
in accordance with this Agreement. The Company is a separate legal entity. All
ownership interests in the Company will be governed by this Agreement and,
except as modified by this Agreement, by the Act.

 

2.2           Company Name. The name of the Company is “BBD1 HOLDINGS LLC”;
provided, however, that, subject to all applicable laws, unless a Member
reasonably objects, the business of the Company may be conducted under any other
name or names deemed necessary or advisable by the Managing Members, as long as
such name does not include or incorporate all or any part of the name of any
Members or their respective Affiliates. In this regard, the Managing Members
shall file, or cause to be filed, all such fictitious name or similar filings as
may be appropriate from time to time.

 

2.3           Purposes, Powers and Business of the Company.

 

(a)          The purpose and business of the Company shall be (i) to own,
pledge, encumber, finance or refinance, syndicate, sell, exchange and otherwise
deal with and dispose of the Target Companies and the Target Membership
Interests; and (ii) to indirectly hold, lease, finance, refinance, improve,
renovate, alter, operate, manage, license, mortgage or otherwise deal with the
Properties. The Company may engage in any and all acts necessary, advisable or
incidental to the carrying out of the obligations attendant to the foregoing,
provided such acts shall be specifically permitted hereunder or are taken with
the written consent of the Members.

 

(b)          The Company shall not commingle its funds with those of any
Affiliate or any other entity. Funds and other assets of the Company shall be
separately identified and segregated. All of the Company’s assets shall at all
times be held by or on behalf of the Company, and, if held on behalf of the
Company by another entity, shall at all times be kept identifiable (in
accordance with customary usages) as assets owned by the Company. The Company
shall maintain its own separate bank accounts, payroll and books of account.

 

(c)          The Company shall pay from its own assets (including contributions
by the Members) all obligations of any kind incurred by the Company.

 

15

 

 

(d)          The Company shall take all appropriate action necessary to ensure
its existence as a limited liability company in good standing under the laws of
the State of Delaware and shall otherwise comply with all formalities required
by the Act. The Company shall maintain its books, records, resolutions and
agreements as official records.

 

(e)          All financial statements, accounting records and other
organizational documents of the Company shall be maintained separately from
those of any Affiliate or any other entity and the Company shall otherwise
observe all corporate or other organizational formalities.

 

(f)          The annual financial statements of the Company shall disclose, in
accordance with and to the extent required under generally accepted accounting
principles, all transactions between the Company and its Affiliates (including,
without limitation, Affiliates of each Member).

 

(g)          The Company shall at all times hold itself out to the public
(including any Affiliate’s creditors) as a separate and distinct entity
operating under the Company’s own name, and the Company shall act solely in its
own name and through its own authorized agents, and the Company shall correct
any known misunderstanding regarding the Company’s status as a separate and
distinct entity.

 

(h)          The Company shall pay out of its own funds (including contributions
of Members) salaries, if any, of its employees, if any, and shall reimburse any
Affiliate for any service provided to the Company by such Affiliate.

 

(i)          The Company shall not acquire the obligations or securities of the
Members.

 

(j)          The Company shall maintain adequate capital in light of its
contemplated business and purposes.

 

(k)          Notwithstanding anything herein to the contrary, this Section 2.3
shall not prohibit any Person that is treated as a disregarded entity within the
meaning of Treasury Regulation Section 301.7701-2(c) from being included in a
federal, state or local tax return of the federal tax owner of its assets.

 

2.4           Principal Place of Business and Address. The principal place of
business of the Company shall be located at c/o Gramercy Capital Corp., 420
Lexington Avenue, 18th Floor, New York, NY 10170 or at such other place as the
Managing Members may designate. The Company may maintain offices and other
facilities from time to time at such other locations as may be deemed necessary
or advisable by the Managing Members.

 

2.5           Term. The existence of the Company shall commence as of the date
of filing of the Certificate of Formation and shall continue until terminated or
dissolved under applicable law or the provisions of this Agreement.

 

2.6           Agent for Service and Registered Office. The agent for service of
process upon the Company shall be c/o National Registered Agents, Inc., 160
Greentree Drive, Suite 101, Dover, Delaware 19904 or such other agent as may be
designated from time to time by the Members. The registered office of the
Company in the State of Delaware shall be in care of such agent for service of
process or such other address as may be designated from time to time by the
Members.

 

16

 

 

2.7           Membership Interests. The owners of the Company will be known as
Members. The interest of a Member in the Company will be designated as a
“Membership Interest.” Membership Interests are personal property and a Member
has no interest in specific property of the Company. Except for specific rights
or obligations of a Member as set forth herein, all Membership Interests will be
of equal standing, and there will be no preferences, rights, limitations or
restrictions among or between them.

 

2.8           Authorized Person. From and after the date hereof, the Managing
Members shall have the power, authority and obligation to execute, deliver and
file any other certificates (and any amendments and/or restatements thereof)
necessary for the Company to maintain its legal and lawful existence and to
qualify to do business in any other jurisdiction in which the Company may wish
to conduct business.

 

ARTICLE III.

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

3.1           Contributions.

 

3.1.1           On the date hereof, each Member has made or is deemed to have
made a Capital Contribution to the Company in the amount set forth opposite such
Member’s name on Schedule A-1 hereto (collectively, the “Initial Contributions”
and each, an “Initial Contribution”).

 

3.1.2           In the event that either Member (a “Terminating Member”) shall
notify the other Member prior to the expiration of the Financing Contingency
Period that it elects to have the Company terminate the Purchase Agreement
pursuant to section 4.3.2 of the Purchase Agreement, then such Terminating
Member shall be entitled to a return of its Initial Contribution in cash. If the
other Member elects to have the Company not terminate the Purchase Agreement
pursuant to such section 4.3.2 of the Purchase Agreement, then such other Member
shall immediately make an additional Capital Contribution to the Company to
provide funds to the Company necessary for the Company to return to the
Terminating Member its Initial Capital Contribution (without regard to Section
4.1 below), and immediately upon receipt of such funds the Company shall effect
such return of capital. If the other Member is also a Terminating Member, then
the Company shall return the Initial Capital Contribution of each Terminating
Member promptly after the Deposit (as defined in the Purchase Agreement) is
returned to the Company pursuant to such section 4.3.2 of the Purchase
Agreement.

 

17

 

  

3.2           Additional Capital Contributions.

 

3.2.1           Except as expressly set forth in this Agreement, no Member shall
be required or permitted to (i) make any additional Capital Contributions or
(ii) make any loan to the Company.

 

3.2.2           On the Closing Date, (i) the Garrison Member shall contribute
cash in the amount set forth on Schedule A-2 and (ii) the Gramercy Member shall
contribute common stock of Gramercy Capital Corp. (NYSE: GKK) in the amount
required under the Purchase Agreement (the “Stock”) and cash in the cumulative
amount set forth on Schedule A-2 (collectively, the “Closing Date Contributions”
and each, a “Closing Date Contribution”); provided that, if the Company had a
Purchase Agreement Termination Right exercisable prior to the Closing and a
Member had notified the other Member that such Member elects to have the Company
terminate the Purchase Agreement pursuant to such Purchase Agreement Termination
Right within the relevant time period provided in the Purchase Agreement for
such termination, then notwithstanding the foregoing such Member shall have no
obligation to make any Closing Date Contribution. The Closing Date Contributions
shall be used by the Company to pay the purchase price due under the Purchase
Agreement, all other costs and expenses incurred or payable by the Company under
the Purchase Agreement in connection with the acquisition of the Target
Membership Interests, and all other fees and expenses agreed to by the Members.
The agreed value of each Closing Date Contribution is set forth on Schedule A-2.

 

3.2.3           If (i) either Member determines that additional funds are
necessary in the event of an Emergency or (ii) either Member determines that
additional funds are required (x) to avoid, prevent or cure a default under the
Senior Loan, or (y) in connection with the matters described in clause (c) of
the definition of “Emergency” hereunder, such Member (the “Advancing Member”),
may advance any or all of such additional funds to the Company (an “Emergency
Advance”) simultaneously with the Advancing Member’s request for an Additional
Capital Contribution (an “Advance Repayment Contribution”) from the other Member
in an amount equal to the Emergency Advance multiplied by the non-Advancing
Member’s Adjusted Capital Percentage (the “Emergency Contribution”). The
Emergency Contribution will be deemed a Default Loan made in accordance with the
provisions of Section 3.3.3 (but at an interest rate initially equal to the
Alternative Rate for the period from the date such Emergency Advance was made
until the date that is ten (10) business days after the receipt of the Advance
Repayment Contribution request by the non-Advancing Member, and thereafter at
the Interest Rate in accordance with Section 3.3.3).

 

3.2.4           Other than as set forth above in this Section 3.2, the Members
shall contribute to the Company as Additional Capital Contributions in
accordance with their Adjusted Capital Percentages, funds to the extent
requested by the Managing Members for the ownership, development, construction,
operation, maintenance, leasing and management of the Properties, within ten
(10) days of request by the Managing Members to the Members, but only to the
extent such Additional Capital Contribution is expressly provided for (and is to
be applied for the purposes and in the amounts set forth) in the Business Plan
or the then effective Approved Budget or has otherwise been approved by all
Members.

 

18

 

 

3.3           Effect of Failure to Make a Required Capital Contribution.

 

3.3.1           If a Member (the “Non-Contributing Member”) fails to timely make
a Capital Contribution (or any portion thereof) that it is required to make
pursuant to Section 3.2, and the other Member (the “Contributing Member”) has
made its required Capital Contribution pursuant to Section 3.2, then the
Contributing Member may exercise the rights and remedies set forth in this
Section 3.3 by delivery of a written notice of such election to the Company and
the Non-Contributing Member. The Members, for themselves and on behalf of the
Company, acknowledge and agree that the remedies provided for in this Section
3.3 shall be the sole and exclusive rights and remedies with respect to any
failure of a Member to make a Capital Contribution (or any portion thereof) that
it is required to make pursuant to this Section 3.3.

 

3.3.2           If a Member fails to make the Closing Date Capital Contribution
it is required to make pursuant to Section 3.2.2 as and when required under
Section 3.2.2, the Contributing Member may advance the Non-Contributing Member’s
Closing Date Contribution and upon making such advance the Non-Contributing
Member shall cease to be a Member (and shall cease to be a Managing Member) of
the Company and all right, title and interest of the Non-Contributing Member
under this Agreement or otherwise in respect of the Company (including in
respect of any Membership Interest) shall automatically and irrevocably be
terminated, and all Capital Contributions theretofore contributed by such
Non-Contributing Member (other than its Initial Contribution to the extent
returnable to such Member pursuant to Section 3.1.2, and other than any Capital
Contributions contributed by such Member prior to the time it elected to have
the Company terminate the Purchase Agreement pursuant to the proviso of the
first sentence of Section 3.2.2) shall be forfeited and such forfeited Capital
Contributions shall thereupon be transferred to the account of the Contributing
Member (but shall be used by the Contributing Member to pay the purchase price
due under the Purchase Agreement); and any Capital Contributions of such
Non-Contributing Member not constituting such forfeited Capital Contributions
shall be promptly returned to such Non-Contributing Member without regard to
Section 4.1 below and the Contributing Member shall make an additional Capital
Contribution to the Company to provide funds to the Company necessary for the
Company to return such non-forfeited Capital Contributions to the
Non-Contributing Member. Each Member agrees that it is not entitled to make less
than the full amount of the Capital Contribution it is required to make pursuant
to Section 3.2.2, and any attempt to make a partial Capital Contribution
pursuant to Section 3.2.2 shall be rejected by the Company and of no force or
effect. For the avoidance of doubt, if the Non-Contributing Member under this
Section 3.3.2 is the Gramercy Member, upon making the Gramercy Member’s Closing
Date Contribution the Asset Management Agreement with Gramercy Member or its
Affiliate shall be terminated.

 

19

 

 

3.3.3           If a Member fails to make a Capital Contribution (or any portion
thereof), other than a Capital Contribution required under Section 3.2.2, the
Contributing Member may loan to the Non-Contributing Member, by contributing to
the Company on its behalf, all or any part of the amount which the
Non-Contributing Member failed to contribute to the Company (each such loan, a
“Default Loan”) and such Default Loan shall be treated as an Additional Capital
Contribution by the Non-Contributing Member. Subject to Section 3.2.3, each
Default Loan shall bear interest at the Interest Rate while the Default Loan is
outstanding and be due and payable, together with any accrued interest thereon,
in full on or before the third (3rd) anniversary of the date on which such
Default Loan was made, provided that prior thereto all distributions of Net Cash
Flow which would otherwise be made to the Non-Contributing Member under Section
4.1(a) or Section 7.3.3, as the case may be, shall instead be paid to the
Contributing Member towards repayment of the Default Loans owed to such
Contributing Member, together with accrued and unpaid interest thereon, until
all such Default Loans and interest are repaid in full. Further, the
Non-Contributing Member hereby irrevocably grants to the Contributing Member a
continuing, first priority security interest in and lien upon the
Non-Contributing Member’s Membership Interest (together with all proceeds
thereof and entitlements appurtenant thereto, including, without limitation, all
rights to distributions of Available Cash) to secure the repayment of any
Default Loan owed by such Non-Contributing Member and the accrued interest
thereon and such Contributing Member shall have all rights and remedies to which
a secured party is entitled under the Uniform Commercial Code of Delaware, as
amended, and any other applicable law. Each Member hereby authorizes the other
Member to file any financing statement (and amendments and continuations
thereof) as is necessary or such other Member deems desirable to perfect the
security interest and lien granted pursuant to the foregoing. So long as a
Default Loan is outstanding, the Non-Contributing Member shall have the right to
repay the Default Loan (and interest then due and owing), in whole or in part,
by sending a written notice to the Contributing Member of its intention to repay
such Default Loan, which notice will not be effective unless it contains the
amount to be repaid, including interest accrued through the date of repayment,
and the date it intends to make such payment, which date must be at least ten
(10) days after the date the Contributing Member receives such notice.

 

3.3.4           At any time after the date that is sixty (60) days after the
date that a Default Loan is made, including during the ten (10) day notice
period referred to in Section 3.3.3, and at the election of the Contributing
Member by written notice to the Company, a Default Loan may be converted
(effective immediately upon delivery of such notice to the Company) into an
Additional Capital Contribution of the Contributing Member in an amount equal to
one hundred fifty percent (150%) multiplied the principal of and unpaid interest
on such Default Loan outstanding at the time of such conversion (each, a
“Cram-Down Contribution”). Upon such election, (i) such Default Loan will no
longer be outstanding, (ii) the Non-Contributing Member shall be treated as
receiving a distribution of its Capital Contributions equal to the principal
amount of such Default Loan, (iii) the Contributing Member’s Capital Account
shall be increased by amount of the Cram-Down Contribution, and the
Non-Contributing Member’s Capital Account shall be decreased by an amount equal
to the principal and unpaid interest on such Default Loan so converted, and (iv)
the Contributing Member shall be deemed to have made an Additional Capital
Contribution equal to such Cram-Down Contribution as of the date on which such
Default Loan is converted into a Cram-Down Contribution. At the time of a
Cram-Down Contribution, the Adjusted Capital Percentage of each of the
Contributing Member and the Non-Contributing Member shall be adjusted to reflect
the Adjusted Capital Contributions made or deemed made by each Member
immediately after giving effect to such Cram-Down Contribution. In no event
shall the Non-Contributing Member’s Adjusted Capital Percentage be reduced below
zero. Once a Cram-Down Contribution has been made no subsequent payment or
tender in respect of that Cram-Down Contribution or the Default Loan shall
affect the Adjusted Capital Contributions or the Adjusted Capital Percentages of
the Members, as adjusted in accordance with this Section 3.3.4 in relation to
that Cram-Down Contribution.

 

20

 

 

3.3.5           In addition, if a Member fails to make any single Capital
Contribution, other than a Capital Contribution required under Section 3.2.2,
which is in excess of ten million dollars ($10,000,000.00) (which amount in
excess of ten million dollars ($10,000,000.00) is, for the avoidance of doubt,
such Member’s several obligation and not the joint obligation of the Members),
such Contributing Member may invoke the sale procedures in Section 6.2 by
delivering a Trigger Notice under Section 6.2.1 (and for purposes of Section
6.2.1 no Lockout Period shall apply).

 

3.3.6           If a Member has made a Capital Contribution under Section 3.2.2,
and the other Member failed to make the Capital Contribution it is required to
make under Section 3.2.2, then prior to electing to make a Default Loan in
respect of such required Capital Contribution of the Non-Contributing Member
pursuant to Section 3.3.3, the Contributing Member may withdraw its
corresponding Additional Capital Contribution (in which case the Contributing
Member shall not be entitled to make such Default Loan in respect of that
capital call).

 

3.4          Capital Accounts, Allocations and Related Matters.

 

3.4.1           Capital Accounts.

 

(a)          A capital account (“Capital Account”) shall be maintained for each
Member in accordance with Section 704(b) of the Code and Treasury Regulations
Sections 1.704-1(b) and 1.704-2. The Capital Account balance of each Member as
of the date hereof shall be equal to such Member’s Initial Capital Contribution
as of the date hereof.

 

(b)          The Capital Account of each Member shall be increased by (i) the
amount of any cash contributed by such Member to the capital of the Company,
(ii) with respect to the Stock contributed by the Gramercy Member, the amount
the Stock is valued under the Purchase Agreement as a credit to the purchase
price thereunder, (iii) such Member’s share of Net Profits (as determined in
accordance with Section 3.5.1) and (iv) any items of Profit allocated to such
Member pursuant to Section 3.5.2.

 

21

 

 

(c)          The Capital Account of each Member shall be decreased by (i) the
amount of all cash distributions to such Member, (ii) the Book Basis of any
property distributed to such Member by the Company (net of liabilities that the
Company is considered to assume, or take property subject to), (iii) such
Member’s share of Net Losses (as determined in accordance with Section 3.5.1),
and (iv) any items of Loss allocated to such Member pursuant to Section 3.5.2.

 

(d)          No Member shall be required to restore any negative balance in its
Capital Account except as otherwise provided herein.

 

(e)          In the event that all or a portion of a Membership Interest in the
Company is transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred Membership Interest.

 

(f)          The Capital Account of each Member shall be adjusted to reflect any
adjustment to the Book Basis of the Company’s assets attributable to the
application of Sections 734 or 743 of the Code to the extent and in the manner
required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m).

 

(g)          Except as otherwise provided in this Agreement, whenever it is
necessary to determine the Capital Account balance of any Member, the Capital
Account balance of such Member shall be determined after giving effect to all
allocations pursuant to Article III and all contributions and distributions made
prior to the time as of which such determination is to be made.

 

3.4.2           Advances from Members. Loans and other advances by Members to
the Company will not be deemed a Capital Contribution to, or be reflected on the
balance of, any Capital Account, except as provided in Section 3.3. Solely to
the extent that any such advance was made to fund an expense authorized pursuant
to the terms hereof (including budgets approved in accordance with the terms
hereof), the amount of such advance will be a debt due from the Company to such
Member and, except as otherwise expressly provided in this Agreement or as
agreed between such Member and the Company at the time such funds are advanced,
will be repaid as soon as practicable to such Member.

 

3.4.3           No Interest. Except as otherwise expressly set forth in Article
IV hereof or Section 3.3 with respect to Default Loans, no interest will be paid
by the Company (a) on any Capital Contribution, (b) on the balance of any
Capital Account or (c) on any advance to the Company from any Member.

 

22

 

  

3.5          Allocations and Related Matters.

 

3.5.1           Allocations of Net Profit and Net Loss. After the application of
Section 3.5.2, Net Profit and Net Loss for any taxable year, or portion thereof,
shall be allocated among the Members in a manner such that the Capital Account
of each Member, immediately after making such allocation, and after taking into
account actual distributions made during such taxable year, or portion thereof,
is, as nearly as possible, equal (proportionately) to (i) the distributions that
would be made to such Member pursuant to Section 7.3.3 hereof if the Company
were dissolved, its affairs wound up and its assets sold for cash equal to their
Book Basis, all Company liabilities, including the Company’s share of any
liability of any entity treated as a partnership for U.S. federal income tax
purposes in which the Company is a partner, were satisfied (limited with respect
to each nonrecourse liability to the Book Basis of the assets securing such
liability) and the net assets of the Company were distributed in accordance with
Section 7.3.3 to the Members immediately after making such allocation, minus
(ii) such Member’s share of Company minimum gain and Member nonrecourse debt
minimum gain determined pursuant to Treasury Regulation Sections 1.704-2(g)(1)
and 1.704-2(i)(5), computed immediately prior to the hypothetical sale of
assets. Subject to the other provisions of this Section 3.5, an allocation to a
Member of a share of Net Profit or Net Loss shall be treated as an allocation of
the same share of each item of income, gain, loss or deduction that is taken
into account in computing Net Profit or Net Loss.

 

3.5.2       Regulatory Allocations.

 

3.5.2.1.       Notwithstanding any other provision of this Agreement, (i)
“partner nonrecourse deductions” (as defined in Treasury Regulation Section
1.704-2(i)), if any, of the Company shall be allocated for each period to the
Member that bears the economic risk of loss within the meaning of Treasury
Regulation Section 1.704-2(i) and (ii) “nonrecourse deductions” (as defined in
Treasury Regulation Section 1.704-2(b)) and “excess nonrecourse liabilities” (as
defined in Treasury Regulation Section 1.752-3(a)), if any, of the Company shall
be allocated to the Members pro rata in accordance with their respective
Membership Interests.

 

3.5.2.2.       This Agreement shall be deemed to include “qualified income
offset,” “minimum gain chargeback” and “partner nonrecourse debt minimum gain
chargeback” provisions within the meaning of the Treasury Regulations under
Section 704(b) of the Code. Accordingly, notwithstanding any other provision of
this Agreement, items of gross income shall be allocated to the Members on a
priority basis to the extent and in the manner required by such provisions.

 

3.5.2.3.       To the extent that Net Loss or items of loss or deduction
otherwise allocable to a Member hereunder would cause such Member to have an
Adjusted Capital Account Deficit as of the end of the taxable year to which such
Net Loss, or items of loss or deduction, relate (after taking into account the
allocation of all items of income and gain for such taxable period), such Net
Loss, or items of loss or deduction, shall not be allocated to such Member and
instead shall be allocated to the Members in accordance with Section 3.5.1 as if
such Member were not a Member.

 

23

 

 

3.5.2.4.       If any Member has an Adjusted Capital Account Deficit at the end
of any taxable year that is in excess of the sum of the amount such Member is
obligated to restore pursuant to the penultimate sentences of Treasury
Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be
specially allocated items of income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section
3.5.2.4 shall be made only if and to the extent that such Member would have a
deficit Capital Account in excess of such sum after all other allocations
provided for in this Section 3.5 have been made as if Section 3.5.2.3 and this
Section 3.5.2.4 were not in this Agreement.

 

3.5.2.5.       Any allocations required to be made pursuant to Section 3.5.2.1
through 3.5.2.4 (the “Regulatory Allocations”) (other than allocations, the
effects of which are likely to be offset in the future by other special
allocations) shall be taken into account, to the extent permitted by the
Treasury Regulations, in computing subsequent allocations of income, gain, loss
or deduction pursuant to Section 3.5.1 so that the net amount of any items so
allocated and all other items allocated to each Member shall, to the extent
possible, be equal to the amount that would have been allocated to each Member
pursuant to Section 3.5.1 had such Regulatory Allocations under this Section
3.5.2 not occurred.

 

3.5.2.6.       It is intended that prior to a distribution of the proceeds from
a liquidation of the Company pursuant to Section 7.3.3, the positive Capital
Account balance of each Member shall be equal to the amount that such Member is
entitled to receive pursuant to Section 7.3.3. Accordingly, notwithstanding
anything to the contrary in this Section 3.5, to the extent permissible under
Sections 704(b) of the Code and the Treasury Regulations thereunder, Net Profit
and Net Loss and, if necessary, items of gross income and gross deductions, of
the Company for the year of liquidation of the Company (or, if earlier, the year
in which all or substantially all of the Company’s assets are sold, transferred
or disposed of) shall be allocated among the Members so as to bring the positive
Capital Account balance of each Member as close as possible to the amount that
such Member would receive if the Company were liquidated and all the proceeds
were distributed in accordance with Section 7.3.3.

 

3.5.3       Tax Allocations.

 

3.5.3.1.       For federal income tax purposes, except as otherwise provided in
this Section 3.5.3, each item of income, gain, loss and deduction shall be
allocated among the Members in the same manner as its corresponding item of book
income, gain, loss or deduction is allocated pursuant to this Section 3.5.

 

24

 

 

3.5.3.2.       In accordance with Sections 704(b) and 704(c) of the Code and the
Treasury Regulations thereunder, income, gain, loss and deduction with respect
to any Company asset contributed (or deemed contributed) to the capital of the
Company shall, solely for federal income tax purposes, be allocated among the
Members so as to take into account any variation between the adjusted basis of
such Company asset for federal income tax purposes and its Book Basis upon its
contribution (or deemed contribution). If the Book Basis of any Company asset is
adjusted, subsequent allocations of taxable income, gain, loss and deduction
with respect to such Company asset shall take account of any variation between
the adjusted basis of such Company asset for federal income tax purposes and the
Book Basis of such Company asset in the manner prescribed under Code Sections
704(b) and 704(c) and the Treasury Regulations thereunder. Any elections or
decisions relating to such allocations shall be made by the Tax Matters Partner
with the consent of the other Members.

 

3.5.3.3.      If a Member acquires a Membership Interest, redeems all or a
portion of its Membership Interest or transfers a Membership Interest during a
taxable year, the Net Profit or Net Loss (and other items referred to in
Sections 3.5.1 and 3.5.2) attributable to any such Membership Interest for such
taxable year shall be allocated between the transferor and the transferee by
closing the books of the Company as of the date of the transfer, or by any other
method permitted under Section 706 of the Code and the Treasury Regulations
thereunder that is selected by the Tax Matters Partner with the consent of the
other Members.

 

3.5.3.4.       The provisions of this Section 3.5 (and other related provisions
in this Agreement) pertaining to the allocation of items of Company income,
gain, loss, deductions, and credits shall be interpreted consistently with the
Treasury Regulations, and to the extent unintentionally inconsistent with such
Treasury Regulations, shall be deemed to be modified to the extent necessary to
make such provisions consistent with the Treasury Regulations.

 

3.6           Method of Payment. All advances, loans or additional contributions
to the capital of the Company will be made by means of a check or draft payable
to the order of the Company or by wire transfer of immediately available funds
to the account of the Company, or to such other account or by such other method
as the Managing Members specify, subject to the reasonable approval of the other
Members.

 

3.7           Partnership Classification for Tax Purposes. Each Member
recognizes and intends that for federal income tax purposes the Company will be
classified as a partnership, and the Members will not make any election or take
any action which would cause the relationship of the Members under this
Agreement to be excluded from the application of all or any part of Subchapter K
of Chapter 1 of Subtitle A of the Code or from any successor provisions to
Subchapter K under the Code or from any similar provisions of applicable state
laws.

 

25

 

 

ARTICLE IV.


DISTRIBUTIONS

 

4.1           Distributions.

 

(a)          The Net Cash Flow of the Company (including the Net Proceeds of a
Capital Transaction), after deducting therefrom such reasonable reserves for
other liabilities and obligations of the Company as the Managing Members may
establish which are either in the Business Plan, an Approved Budget or approved
by the Members (such approval not to be unreasonably withheld, conditioned or
delayed), shall be distributed to the Members as and when the Managing Members
shall determine, but at least on a quarterly basis, in the following order and
priority:

 

(i)          First, to each Member pro rata in accordance with their respective
Unreturned Equity amount, as a Return on Equity, until the then compounded,
accrued and unpaid Return on Equity of each Member is reduced to zero;

 

(ii)         Second, to each Member pro rata in accordance with their respective
Unreturned Equity amounts, until such time as each Member’s Unreturned Equity
amount is reduced to zero; and

 

(iii)        Thereafter, (a) (I) ten percent (10%) to the Gramercy Member and
(II) ninety percent (90%) to the Members in accordance with their respective
Adjusted Capital Percentages, or (b) if a Promote Allocation Adjustment Event
has occurred pursuant to Section 4.3, (I) five percent (5%) to the Gramercy
Member and (II) ninety-five percent (95%) to the Members in accordance with
their respective Adjusted Capital Percentages.

 

For the avoidance of doubt, Net Cash Flow of the Company shall be distributed
pursuant to the foregoing priorities with respect to unpaid Return on Equity
amounts and Unreturned Equity amounts outstanding at the time of such
distribution, without regard to any previous reduction of any such amount to
zero.

 

(b)          Notwithstanding the foregoing, at any time that a Default Loan is
outstanding, any distributions to be made to the Non-Contributing Member
pursuant to Section 4.1(a) shall be deemed to be distributed to the
Non-Contributing Member and shall be paid to the Contributing Member until such
Contributing Member has received repayment in full of the aggregate principal
amount of its Default Loans made pursuant to this Agreement plus any interest
accrued thereon (with such payments deemed to be made first with respect to the
interest and then with respect to the principal amount of such aggregate Default
Loans).

 

26

 

 

4.2           Withholding Requirements. The Company will at all times be
entitled to make payments with respect to each Member in amounts required to
discharge any obligation of the Company to withhold or make payments to any U.S.
federal, state, local or foreign taxing authority (“Taxing Authority”) with
respect to any distribution or allocation of income or gain to such Member and
to withhold (or deduct) the same from distributions to such Member. Any funds
withheld from a distribution by reason of this Section 4.2 shall nonetheless be
deemed distributed to the Member in question for all purposes under this
Agreement. If the Company makes any payment to a Taxing Authority in respect of
a Member hereunder that is not withheld from actual distributions to the Member,
then the Member shall reimburse the Company for the amount of such payment, on
demand, plus interest, compounded annually, on such amount from the date of such
payment until such amount is repaid (or deducted from a distribution) to the
Company at the Prime Rate, plus two percentage points (but not higher than the
maximum lawful rate). The amount of a Member’s reimbursement obligation under
this Section 4.2, to the extent not paid, shall be deducted from the
distributions to such Member; any amounts so deducted shall constitute a
repayment of such Member’s obligation hereunder. Each Member’s reimbursement
obligation under this Section 4.2 shall continue after such Member transfers its
interest in the Company or after a withdrawal by such Member. Each Member agrees
to furnish the Company with any representations and forms as shall reasonably be
requested by the Company to assist it in determining the extent of, and in
fulfilling, any withholding obligations it may have. Each Member agrees to
indemnify and hold harmless the Company and the other Members from and against
any liability with respect to taxes, interest or penalties which may be asserted
by reason of the failure to deduct and withhold tax on amounts distributable or
allocable to such Member. Any amount payable as indemnity hereunder by a Member
will be paid promptly to the Company, and if not so paid, the Company will be
entitled to retain any distributions due to such Member for all such amounts.

 

4.3           Promote Allocation Adjustment Event. If Garrison Member determines
in its commercially reasonable judgment that a Promote Allocation Adjustment
Event has occurred, it may deliver written notice thereof to the Gramercy Member
specifically alleging the facts upon which such Promote Allocation Adjustment
Event is based (and no Promote Allocation Adjustment Event shall occur absent
Garrison Member delivering such notice). Within ten (10) days of receipt of such
notice, Gramercy Member may dispute whether a Promote Allocation Adjustment
Event has in fact occurred, by delivering written notice thereof to the Garrison
Member, and such dispute shall be resolved by arbitration in accordance with
Section 10.8. For the avoidance of doubt, during the resolution of any dispute
under Section 10.8 with respect to whether a Promote Allocation Adjustment Event
has occurred, distributions shall continue to be made under Section 4.1(a)(iii)
assuming no Promote Allocation Adjustment Event has occurred (but shall be
subject to reconciliation under Section 10.8(h)). If, after receipt of such
notice from Garrison Member, Gramercy Member does not timely deliver written
notice disputing whether a Promote Allocation Adjustment Event has occurred,
such Promote Allocation Adjustment Event shall be deemed to have occurred from
the date of such notice from the Garrison Member.

 

27

 



 

ARTICLE V.

MANAGEMENT AND OPERATIONS

 

5.1           Managing Member. (a) All management powers over the business and
affairs of the Company are and shall be exclusively vested in the Managing
Members acting jointly, and the Managing Members shall jointly exercise control
and management power over the business and affairs of the Company; except that
the Gramercy Member (or its Affiliate) shall be vested with the authority to
conduct the day-to-day operations of the Company pursuant to and in accordance
with the Asset Management Agreement (when executed). Each Managing Member shall
have the right, in respect of any of its powers or obligations hereunder, to act
through any of its duly authorized officers. The Gramercy Member shall prepare a
business plan for each of the Properties (the “Business Plan”), which shall be
subject to the approval of each of the Members (not to be unreasonably withheld,
conditioned or delayed) and shall include plans to market and sell, and the
approved parameters for selling, certain Properties. The Members hereby approve
all actions taken pursuant to the Asset Management Agreement which are necessary
or reasonably determined to be in furtherance of carrying out the Business Plan,
provided that no such action would result in deviation from the Business Plan.
The Garrison Member acknowledges that Gramercy Capital Corp. (“GKK”) is a real
estate investment trust (“REIT”) and Gramercy Member acknowledges that one or
more of the funds that may invest in the Garrison Member is a REIT, and each
acknowledges that sales of properties by the Company could subject GKK or
affiliates of GIML to a prohibited transaction tax. At the request of either
Member, prior to beginning the process of selling or otherwise disposing of any
Property, the Members agree to use commercially reasonable efforts to assist and
consent to achieve certain tax structuring efficiencies, including the transfer
of such Property to a separate limited liability company jointly owned by a
Member or a TRS owned by such Member (or an Affiliate of such Member) (as such
Member may elect) and by the other Member or a TRS owned by such other Member
(or an Affiliate of such Member) (as such other Member may elect) (the “Parallel
LLC”). The organizational documents of the Parallel LLC or any other ownership
structure shall have comparable terms to those of the Company’s organizational
documents. The non-requesting Member’s interest in and rights and obligations
with respect to the Parallel LLC or any other ownership structure will be
comparable to its interest in and rights and obligations with respect to the
Company, and any TRS’s interest in and rights and obligations with respect to
the Parallel LLC will be comparable to the requesting Member’s interest in and
rights and obligations with respect to the Company. The Parallel LLC and any
other ownership structure is intended to preserve the economics of the Company
with respect to any Property transferred to such Parallel LLC or other ownership
structure. In addition, each Member agrees to use reasonable efforts to assist
and consent, at no cost or liability to it, to any other structure requested by
the other Member that will avoid or minimize exposure of each Member to the
prohibited transactions tax. The requesting Member shall bear all reasonable out
of pocket expenses of the other Member in facilitating a Parallel LLC or other
ownership structure under this Section 5.1 (and if such structure is at the
request or for the benefit of both Members, reasonable out of pocket expenses
shall be shared one-half each). The Members agree to use reasonable efforts to
insure that any cash waterfall of distributions in a Parallel LLC or any other
structure shall be functionally aggregated with the distributions contained in
Section 4.1 hereof to the fullest extent possible, so that the Members receive
the same distributions had such Parallel LLC or other structure not been in
effect; and to the extent achieving such functional aggregation is not
practicable, the Members shall enter into mutual "turnover" or other
supplemental arrangements to ensure that cash payments ultimately received by
each Member (together with its Affiliates) are equivalent to the distributions
such Member would have received had such Parallel LLC or other ownership
structure not been introduced.

 

28

 

 

(b)          In addition to the powers granted to the Managing Members under any
other provision of this Agreement, the Managing Members shall have, subject to
the express limitations imposed by this Agreement, full power and authority to
do all things reasonably deemed necessary by it to conduct the business of the
Company and to effectuate the purposes set forth in Section 2.3.

 

5.2           Matters Requiring Approval of all Members.

 

5.2.1           For the avoidance of doubt, and notwithstanding anything to the
contrary contained in this Agreement or in the Asset Management Agreement, no
Member, acting individually, shall have the right to cause the Company or any of
its subsidiaries to take any action in furtherance of a Major Decision without
the prior written consent of all Members. As used herein, a “Major Decision”
shall mean any of the following actions:

 

(i)          any changes in the purposes of the Company as set forth in Section
2.3(a) or engaging in any other business not directly related to the purpose of
the Company;

 

(ii)         entering into any agreement or other arrangement with a Member or
any of its Affiliates (including any advance from a Member pursuant to Section
3.4.2), or any direct or indirect modification, supplement, amendment,
extension, renewal or change of any such agreement or other arrangement, other
than as set forth in Article IX; provided, however, that enforcement, decisions
and actions under the Asset Management Agreement with respect to an asset
manager that is an Affiliate of a Member shall be delegated solely to the Member
who is not an Affiliate of such asset manager, subject to and in accordance with
the provisions of Section 9.1;

 

(iii)        paying or contracting to pay any consideration or compensation to
any Member or any of its Affiliates, other than as set forth in Article IX, or
paying or contracting to pay any consideration or compensation to any third
party (including, without limitation, property manager, agent, broker or
facilitator) if any such payment is or will be shared (whether directly or
indirectly, including by way of discount, rebate, fee, pass through, or
otherwise) with any Member or any of its Affiliates;

 

29

 

 

(iv)        approving the material terms and conditions of the Senior Loan and
any other indebtedness of the Company (other than trade payables incurred in the
ordinary course of business or in accordance with the Business Plan);

 

(v)         the sale or disposition of any Properties or other material assets
of the Company, other than sales and dispositions which satisfy the parameters
set forth in the Business Plan;

 

(vi)        admitting any additional Members, taking any action with the intent
of diluting the interests of any Member (other than as provided for elsewhere in
this Agreement) or acquiring an ownership interest in any Person;

 

(vii)       approving or disapproving the Approved Budget set forth in Section
5.3 hereof, and approving or disapproving any other material modifications to
the Approved Budget;

 

(viii)      requiring any additional Capital Contributions not set forth in
Section 3.2.1 or Section 3.2.2 or in any Contribution Agreement, other than
additional Capital Contributions that are (a) for any expenditure in an Approved
Budget, (b) for ordinary course capital expenditures in an aggregate amount not
to exceed $100,000 or (c) costs required in the case of an Emergency Advance;
provided, that in all events, other than with respect to an expenditure in
respect of an Emergency, the Managing Members shall provide the Members with at
least ten (10) Business Days written notice of such anticipated expenditure
(which notice shall describe the anticipated expenditure, why the expenditure is
required, and the alternatives (if any) to making such expenditure) and the
Managing Members shall consult with the Members prior to incurring such
expenditure;

 

(ix)         the institution or settlement of any lawsuit, claim, counterclaim
or other legal proceeding by or against the Company or any direct or indirect
subsidiary of the Company with an amount at issue or risk in excess of $250,000
in the aggregate, including without limitation, confessing a judgment against
the Company, accepting the settlement, compromise or payment of any claim
asserted against the Company or any of its property and assets (including,
without limitation, claims covered by the policies of insurance maintained by or
on behalf of the Company), or asserted by the Company in respect of the
foregoing;

 

(x)          lending Company funds to any Person;

 

(xi)         distributing or advancing funds of the Company other than in
accordance with this Agreement;

 

30

 

 

(xii)        amending this Agreement in any manner which adversely affects a
Member;

 

(xiii)       filing a voluntary bankruptcy petition, making an assignment for
the benefit of creditors, or consenting to any proceeding for bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, relief of
debtors, dissolution or liquidation or similar proceedings;

 

(xiv)      the execution of any agreement, contract or understanding or other
arrangement to effectuate a Major Decision and the amendment or modification of
any agreement, contract or understanding or other arrangement the execution of
which constituted a Major Decision;

 

(xv)       entering into any modification, amendment or other change with
respect to the Master Lease; or

 

(xvi)      replacing Jones Lang LaSalle Americas, Inc., as sub-property manager
with respect to the Properties.

 

Notwithstanding anything to the contrary in this Agreement, in the event that
any Member’s Adjusted Capital Percentage is less than twenty percent (20%), such
Member’s consent shall not be required for the Managing Member to take an action
that is a Major Decision or for any other action which otherwise requires the
consent of such Member hereunder, other than (A) any action described in clause
(xii) above and (B) entering into any agreement or other arrangement with a
Member or any of its Affiliates, or any modification, supplement, amendment,
extension, renewal or change of any such agreement or other arrangement to the
extent such agreement, arrangement, modification, supplement, amendment,
extension, renewal or change is not on arms-length terms.

 

5.3           Approved Budget.

 

5.3.1           The Gramercy Member shall promptly prepare a budget covering the
period from the date hereof through December 31, 2012 for the approval of the
Members (such approval not to be unreasonably withheld, conditioned or delayed).
For each fiscal year of the Company, the Managing Members shall prepare a
proposed annual budget (each, including the initial budget covering the period
from the date hereof through December 31, 2012, an “Annual Budget”) for the
Company, and submit such budget to the Members for their approval (such approval
not to be unreasonably withheld, conditioned or delayed) not later than November
1 of the previous fiscal year. Each Annual Budget approved by the Members in
accordance with the terms and provisions hereof shall be referred to as an
“Approved Budget”. Until such time as the Members approve a proposed Annual
Budget, the most recent Approved Budget shall apply. The Managing Members shall
operate the Company substantially in accordance with such Approved Budget and
shall be authorized to incur expenditures in accordance with the Approved Budget
and as otherwise provided herein.

 

31

 

 

5.4           Cooperation. Upon the Company’s request, each Member shall make
its respective officers, directors and other representatives available to
provide guidance to the Managing Members with respect to the ongoing operation,
development, redevelopment of and all other matters pertaining to the
Properties.

 

5.5           Indemnity. To the fullest extent permitted by the Act, the
Company, to the extent of its assets legally available for that purpose, will
indemnify and hold harmless, the Members and each of their Affiliates, and any
member, partner, shareholder, director, officer, agent, affiliate and
professional or other advisor of such Member or Affiliate (collectively, the
“Indemnified Persons”) from and against any and all loss, cost, damage, expense
(including, without limitation, fees and expenses of attorneys and other
advisors and any court costs incurred by any Indemnified Person) or liability by
reason of anything any Indemnified Person does or refrains from doing for, or in
connection with the business or affairs of, the Company, except to the extent
that it is finally judicially determined by a court of competent jurisdiction
that the loss, cost, damage, expense or liability resulted primarily from the
Indemnified Person’s or any of its Affiliates’ fraud, gross negligence, willful
misconduct, or willful breach of a material provision of this Agreement. Subject
to the foregoing, the Company may pay in advance or reimburse reasonable
expenses (including advancing reasonable costs of defense) incurred by the
Indemnified Person who is or is threatened to be named or made a defendant or a
respondent in a proceeding concerning the business and affairs of the Company.

 

5.6           Limitations on Indemnity.

 

5.6.1           Additional Indemnity. The Company, with the unanimous written
consent of all the Members, may indemnify any of the Indemnified Persons for any
loss, cost, damage, expense or liability for which the Indemnified Persons would
not be entitled to mandatory indemnification under Section 5.5.

 

5.6.2           Waiver of Indemnity Rights. An Indemnified Person may waive the
benefits of indemnification under Section 5.5, but only by an instrument in
writing executed by such Indemnified Person.

 

5.6.3           Rights Not Exclusive. The rights to indemnification under
Section 5.5 are not exclusive of other rights which any Indemnified Person may
otherwise have at law or in equity, including, without limitation, common law
rights to indemnification or contribution. Nothing in this Section 5.6 will
affect the rights or obligations of any Person (or the limitations on those
rights or obligations) under any other agreement or instrument to which that
Person is a party.

 

32

 

 

5.7           Company Liabilities. All liabilities of the Company, including
without limitation, indemnity obligations under Section 5.5, will be liabilities
of the Company as an entity, and will be paid or satisfied from the assets of
the Company. Except as may be provided for in a written agreement signed by such
Member or Affiliate thereof (including, without limitation, in any Senior Loan
Guarantees), no liability of the Company will be payable in whole or in part by
any Member in its capacity as a Member or by any member, partner, shareholder,
director, officer, agent, Affiliate or advisor of any Member or its Affiliates
and no Member shall be required to make any Capital Contributions to satisfy
such obligations.

 

5.8           Guarantees. Each of Gramercy Member and Garrison Member each agree
that it shall act in good faith in negotiating and agreeing to any Senior Loan
Guarantees and/or a KBS Indemnity requested from it or its respective Affiliates
(who shall be similarly creditworthy), provided that the terms and conditions of
any such guarantee or indemnity shall be in accordance with customary industry
practice and subject to the prior approval of each Member acting in its
commercially reasonable discretion. Simultaneously with and as a condition to
providing any such Senior Loan Guarantee or KBS Indemnity, the Members shall
enter into a contribution and sharing agreement in form and substance mutually
acceptable to the Members (the “Contribution Agreement”) which shall provide,
among other matters, for how payments under such agreements shall be allocated
between the parties and treated under this Agreement. For the avoidance of
doubt, neither the Company nor any Member shall have any liabilities or
obligations with respect to any liabilities or obligations of GKK under that
certain Representation and Indemnity Agreement, made as of the date hereof, by
and among GKK, Seller and KBS Real Estate Investment Trust, Inc., a Maryland
corporation.

 

5.9           Legal Title to Company Property. Legal title to Company property
shall be held solely in the name of the Company.

 

5.10         Other Activities of Members. Neither this Agreement nor any
activity undertaken on behalf of the Company shall prevent any of the Members or
any of the Affiliates of the Members, or any person owning any direct or
indirect interest in a Member, individually or jointly with others, from
engaging in any other activities or businesses or from making investments,
whether or not those activities, businesses or investments are similar in nature
to, or may be competitive with, the business of the Company. Subject to the
foregoing, the Members shall have no obligation to account to the Company or to
one another for any profits or other benefits derived from other activities,
businesses or investments to Company or to the other Members. The Members shall
not be obligated to present to the Company or to any other Members of the
Company any particular investment opportunity, regardless of whether such
opportunity is of such character that the Company could take it if such
opportunity were presented to the Company, and the Members shall have the right
to take for their own accounts, or to recommend to others, any such investment
opportunity.

 

33

 

 

ARTICLE VI.

TRANSFER OF MEMBERSHIP INTERESTS

 

6.1           Permitted Transfers of Membership Interests. Except as
specifically permitted herein, no Member may effect a Transfer of a Membership
Interest in whole or in part (it being agreed that any such Transfer resulting
from a transfer by a direct or indirect holding company of a Member shall
nonetheless be deemed to be a Transfer effected by such Member).

 

6.2           Permitted Transfers and Requested Sale.

 

6.2.1           Notwithstanding anything to the contrary in this Agreement, from
and after the expiration of the Lockout Period, if a Member seeks to Transfer
all or any portion of its Membership Interest, such Member shall be entitled to
sell such Membership Interest only pursuant to the provisions of this Section
6.2 (provided that such Member complies with the provisions of Section 6.4). The
Member (the “Transferring Member”) that desires to sell all or any portion of
its Membership Interest shall first give a written notice (the “Trigger Notice”)
to the other Member (the “Non-Transferring Member”) of such desire and stating
that the Transferring Member elects to sell its entire Membership Interest (the
“Sale Interest”). Within thirty (30) days of receipt of the Trigger Notice, the
Non-Transferring Member may deliver a written notice (the “Offer Notice) stating
the aggregate cash price which the Non-Transferring Member would be willing to
pay in order to purchase one hundred (100%) of the Membership Interests based on
the enterprise value of the Company (the “Company Price”) and the other material
terms of the proposed purchase and sale, and making an irrevocable offer to the
Transferring Member to purchase the Sale Interest at the deemed Offer Price
(which amount need not be stated in the Offer Notice). The cash price which the
Non-Transferring Member is willing to pay for the Sale Interest (the “Offer
Price”) shall be deemed to be the aggregate amount that the Transferring Member
would hypothetically receive as a distribution if the Company Price were paid
wholly in cash and the full amount thereof were distributed to the Members on
the date of the Offer Notice as Net Cash Proceeds in accordance with the order
of priority set forth in Section 4.1 hereof, without any deductions (including
any deductions for any reserves). For the avoidance of doubt, under no
circumstances may any Member sell less than its entire Membership Interest.

 

6.2.2           If the Transferring Member elects to sell to the
Non-Transferring Member the Sale Interest for the Offer Price, then, on or
before the date which is forty-five (45) days after delivery of the Offer Notice
(the “Offer Decision Date”), the Transferring Member shall send a notice to the
Non-Transferring Member of such election and accepting the offer made in the
Offer Notice (the “Acceptance Notice”). Alternatively, the Transferring Member
may send a notice (the “Requested Sale Notice”) by the Offer Decision Date to
the other Member requiring the Company to sell the Company’s direct or indirect
interests in the remaining Properties (a “Requested Sale”) for a price no less
than 105% multiplied by the Company Price (the “Requested Sale Price”).

 

6.2.3           If the Transferring Member so notifies the Non-Transferring
Member on or before the Offer Decision Date that it elects to sell the Sale
Interest in accordance with this Section 6.2, then:

 

34

 

 

(a)          the Non-Transferring Member shall be deemed to have irrevocably
elected to buy, and the Transferring Member shall be deemed to have irrevocably
elected to sell, the Sale Interest for the Offer Price and upon the terms set
forth in the Offer Notice and otherwise in accordance with this Section 6.2;

 

(b)          the Non-Transferring Member shall, within fifteen (15) business
days of receipt of the Acceptance Notice, deposit in escrow, in an
interest-bearing account, with a nationally recognized escrow agent located in
New York City jointly selected by the Members pursuant to a customary and
reasonable escrow agreement, an amount equal to (such amount, the “Escrowed
Amount”) (i) ten million dollars ($10,000,000.00) or (ii) in the event the
Non-Transferring Member has previously made a deposit in escrow under this
Section 6.2.3 that was forfeited pursuant to clause (e) of this Section 6.2.3,
twenty million dollars ($20,000,000.00);

 

(c)          the transfer of the Sale Interest shall occur at a closing (the
“Sale Closing”) on a date no more than ninety (90) days after the date the
Transferring Member delivers written notice of its acceptance of the Offer
Notice, where the following transactions shall occur:

 

(i)          the Non-Transferring Member shall pay or cause to be paid (or
tender) to the Transferring Member the Offer Price for the Sale Interest being
purchased;

 

(ii)         if there is Default Loan outstanding in favor of the Transferring
Member, the Non-Transferring Member shall also pay or cause to be paid the
aggregate principal amount of its Default Loan outstanding plus all interest
accrued thereon, if there is Default Loan outstanding in favor of the
Non-Transferring Member, the Non-Transferring Member shall set off from the
Offer Price the aggregate principal amount of its Default Loan outstanding plus
all interest accrued thereon,

 

(iii)        the Transferring Member and Non-Transferring Member shall pay, pro
rata in accordance with their respective Adjusted Capital Percentage, all
transfer and filing fees due and payable in connection with the sale and
purchase of the Sale Interest and furnish the other Member with satisfactory
proof of such payment; if the Transferring Member fails to cause all such
transfer and filing fees to be paid, the Non-Transferring Member may cause such
transfer and filing fees to be paid and deduct the amount of such transfer and
filing fees from the purchase price;

 

(iv)        the Non-Transferring Member and the Transferring Member shall make
adjustments of available cash and liabilities at the closing date with respect
to the Sale Interest as if the books of the Company had been closed on the date
of the Sale Closing;

 

35

 

 

(v)         upon receipt (or tender) of the Offer Price, the Sale Interest of
the Transferring Member shall be deemed transferred and the Transferring Member
shall convey and assign by assignment with general warranty of title to the
Non-Transferring Member (or its designee) the entire Sale Interest, free and
clear of all liens, claims and encumbrances other than liens and encumbrances
created by this Agreement or in connection with the Senior Loan, and the
Non-Transferring Member shall execute and deliver an assumption agreement by
which it assumes the obligations of the Transferring Member as a Member under
this Agreement accruing from and after the date of the sale of such Sale
Interest to the Non-Transferring Member; and

 

(vi)        the Transferring Member agrees and shall be obligated to protect,
indemnify, and hold harmless the Non-Transferring Member from and against all
losses, costs (including, without limitation, reasonable attorneys’ fees and
costs of litigation), expenses, liabilities and obligations which are
attributable to the Sale Interest prior to the date of the sale of such Sale
Interest to the Non-Transferring Member, subject to (A) a monetary cap of one
million dollars ($1,000,000) for all claims and (B) a time limit excluding any
claims not raised by written notice from the Non-Transferring to the
Transferring Member within one year from the date of the Sale Closing (or, with
respect to underlying claims made under the Master Lease as a result of the
tenant’s audit rights thereunder, claims not raised by written notice from the
Non-Transferring to the Transferring Member within three (3) years from the end
of the calendar year in which the Sale Closing occurs), and the Transferring
Member shall execute and deliver to the Non-Transferring Member all documents
which may be reasonably requested by the Non-Transferring Member to confirm and
evidence the sale and purchase of such Sale Interest.

 

(d)          All Net Cash Flow received by the Company during the period from
the date the Offer Notice is delivered to but excluding the date of the Sale
Closing shall, to the extent not previously delivered, be distributed to the
Members immediately before consummation of the sale on the date of the Sale
Closing pursuant to Section 4.1 (or reflected as a closing adjustment).

 

(e)          If the Transferring Member fails to transfer the Sale Interest to
the Non-Transferring Member in accordance with this Section 6.2 or otherwise
fails to comply with its obligations under this Section 6.2, the
Non-Transferring Member shall have all rights and remedies available pursuant to
law and in equity, including but not limited to (a) the right to enforce their
respective rights under this Section 6.2 by specific performance and to bring an
action for damages, against the Transferring Member and (b) the right to deem
the Offer Notice withdrawn and the Transferring Member shall not be entitled to
deliver another Offer Notice. If the Transferring Member fails to timely deliver
an Acceptance Notice or a Requested Sale Notice, the Offer Notice shall be
deemed withdrawn and the Transferring Member shall not be entitled to deliver
another Offer Notice.

 

36

 

 

(f)          If the Non-Transferring Member fails to timely deliver an Offer
Notice, which failure continues for a period of five (5) business days after
receipt of a further notice from the Transferring Member, the Transferring
Member may send a Requested Sale Notice with no Requested Sale Price minimum
(and the provisions of clause (g) shall apply without regard to any Requested
Sale Price requirements set forth therein). If the Non-Transferring Member,
after having timely delivered an Offer Notice which the Transferring Member
timely accepts, fails to consummate the purchase for any reason (other than by
reason of default by the Transferring Member) within the time period prescribed
by Section 6.2.3, the Transferring Member may retain the Escrowed Amount as
liquidated damages, and the Transferring Member may send a Requested Sale Notice
with no Requested Sale Price minimum (and the provisions of clause (g) shall
apply without regard to any Requested Sale Price requirements set forth
therein).

 

(g)          If the Transferring Member has timely elected to request a
Requested Sale, or it has delivered a Requested Sale Notice under clause (f)
above, the Transferring Member shall be authorized to use commercially
reasonable efforts to cause the Company to sell (the “Portfolio Sale”) all of
the Company’s direct or indirect interests in the remaining Properties
(including retaining a nationally recognized real estate broker, familiar with
the marketing of asset similar to the Properties, selected by the Transferring
Member on behalf of the Company) which, for the avoidance of doubt, must be an
“all cash” sale on arms-length terms to a bona fide third party, and may be
structured as asset and/or equity sales, but in no event for less than the
Requested Sale Price (except where the Requested Sale Notice is delivered
pursuant to clause (f) above, in which case no Requested Sale Price shall be
applicable), however, that any Portfolio Sale must close on or before the date
that is twelve (12) months after the date the Transferring Member elects a
Requested Sale (the “Outside Date”). The Transferring Member shall reasonably
consult with and keep the Non-Transferring Member apprised of the status and
ongoing efforts to effectuate a Portfolio Sale; and the Non-Transferring Member
shall cooperate in good faith, and use its commercially reasonable effects to
assist in and support, the Portfolio Sale process. If no Portfolio Sale closes
on or before the Outside Date, the Requested Sale Notice (and related Trigger
Notice and Offer Notice) shall be deemed withdrawn and no Member may Transfer
its Membership Interest without again complying with the provisions of this
Section 6.2. For the avoidance of doubt, all cash proceeds of a Portfolio Sale
will be distributed in cash to the Members in accordance with the order of
priority set forth in Section 4.1 hereof. Notwithstanding anything in this
Section 6.2 to the contrary, a Member may effect a Transfer of its Membership
Interests to any of its Controlled Affiliates without having to comply with the
provisions of this Section 6.2.

 

6.3           Unauthorized Transfers. Any purported Transfer by a Member which
does not comply with the provisions of this Article VI will be null and void,
and the transferee under any such purported Transfer will acquire no title or
ownership thereby but will hold such Membership Interests for the benefit of the
other Members. Notwithstanding the provisions of this Agreement to the contrary,
no Transfer that shall otherwise be permitted by this Article VI shall be
permitted if such Transfer would result in the violation of the terms of any
financing or any other agreement to which the Company is a party or by which its
assets are affected, to the extent previously approved by the Members.

 



37

 

 

6.4           Actions Following a Transfer. The Company will not recognize any
Transfer of a Membership Interest by a Member unless all costs incurred by the
Company to effect such Transfer have been paid by the Member who is transferring
its interest and there is filed with the Company a written and dated
notification of such Transfer, in form and substance reasonably satisfactory to
the Company, executed and acknowledged by the Member who is transferring its
interest and the transferee and such notification (a) contains the agreement by
the transferee to be bound by all the terms and conditions of this Agreement and
(b) represents that such Transfer was made in accordance with all applicable
securities laws and regulations. Any Transfer will be recognized by the Company
as effective on the date of receipt of such notification by the Company.

 

6.5           No Withdrawal. Except following a Transfer of its Membership
Interest in accordance with the terms of this Agreement, without first obtaining
the written consent of the other Member (which consent may be withheld by the
other Member in its sole discretion), no Member may resign from the Company or
effect a partial or complete withdrawal from the Company and no Member will be
entitled to withdraw any portion of its contribution or capital account, or to
receive any distribution from the Company, except as otherwise provided in this
Agreement.

 

6.6           Mortgage or Pledge of Membership Interest. No Member may mortgage,
pledge or hypothecate all or any portion of its direct Membership Interest in
the Company, except each Member shall have the right to pledge its Membership
Interest to the other Member. Any such mortgage, pledge or hypothecation made in
violation of this Section 6.6 shall be void ab initio. Notwithstanding the
foregoing, a Member may collaterally assign its interests in the profits of the
Company payable pursuant to this Agreement or otherwise and the proceeds of its
Membership Interest to an Affiliate or to a lender provided that such lender
shall agree in writing (a) that the assignment shall not confer upon such
assignee any right or power to participate in the management of the Company, (b)
that it has been assigned an interest solely in the economic interests in the
Company and profits and proceeds held by the assigning Member, (c)  that any
rights so granted shall be at all times subject to the terms of this Agreement,
and (d) that in no event shall such Affiliate or lender become a Member in the
Company or have the right to exercise any rights under this Agreement as a
result of any foreclosure or other remedy exercised by such lender.

 

38

 

 

ARTICLE VII.

DISSOLUTION AND LIQUIDATION

 

7.1           Dissolution. This Agreement will terminate and the Company will be
dissolved upon the occurrence of any of the following events (each, a
“Dissolution Event”):

 

(a)          Upon the entry of a final judgment, order or decree of a court of
competent jurisdiction adjudicating the Company to be bankrupt and the
expiration without appeal of the period, if any, allowed by applicable law in
which to appeal;

 

(b)          By the unanimous written agreement of all of the Members; or

 

(c)          Upon the disposition of substantially all of the Company’s assets
and the discontinuance of its business activities other than activities in the
nature of winding up.

 

Upon the occurrence of a Dissolution Event, the business of the Company shall be
wound up as provided in this Article VII unless the remaining Members consent to
the continuation of the business of the Company within ninety (90) days
following the occurrence of a Dissolution Event. Upon the occurrence of a
Dissolution Event, if the remaining Members fail to consent to a continuation of
the business of the Company, then the portion of the Company’s assets that has
been pledged to any lender as collateral pursuant to a loan to the Company (the
“Collateral”) shall not be liquidated in accordance with the terms of this
Agreement without the lender’s prior consent and the lender may continue to
exercise all of its rights with respect to the loan, including, without
limitation, those rights relating to the Collateral until the indebtedness
evidenced by the loan and any document relating thereto has been paid in full or
otherwise completely discharged.

 

7.2           Statement of Intent to Dissolve. In accordance with the Act, as
soon as possible following the occurrence and continuance of a Dissolution
Event, the Liquidating Agent will cause to be executed and filed a statement of
intent to dissolve the Company in such form as is prescribed by the Secretary of
State of Delaware.

 

7.3           Procedures.

 

7.3.1           Liquidation of Assets. In the event of the dissolution of the
Company, the authorized Member or the person required by law to wind up the
Company’s affairs (such Member or other person being referred to herein as the
“Liquidating Agent”) will commence to wind up the affairs of the Company and
liquidate its assets as promptly as is consistent with obtaining the fair value
thereof. In connection with any such winding up and liquidation, a financial
statement of the Company as of the date of dissolution will be prepared and
furnished to all the Members by the Liquidating Agent.

 

7.3.2           Authority of Liquidating Agent. In connection with the winding
up and dissolution of the Company, the Liquidating Agent will have all of the
rights and powers with respect to the assets and liabilities of the Company that
an authorized Member or a manager would have pursuant to the Act or any other
applicable law.

 

39

 

 

7.3.3           Distribution of Assets. Following the payment of, or provision
for, all debts and liabilities of the Company and all expenses of liquidation,
and subject to the right of the Liquidating Agent to set up such cash reserves
as the Liquidating Agent may deem reasonably necessary for any contingent or
unforeseen liabilities or obligations of the Company, the proceeds of the
liquidation and any other funds (or other remaining Company assets) of the
Company will be distributed in cash to the Members in accordance with the order
of priority set forth in Section 4.1 hereof.

 

7.3.4           No Recourse to Assets of Members. Each Member will look solely
to the assets of the Company for all distributions with respect to the Company
and such Member’s capital contributions thereto and share of profits or losses,
and will have no recourse therefor (upon dissolution of the Company or
otherwise) against any other Members.

 

7.4           Termination of the Company. Upon the completion of the liquidation
of the Company and the distribution of all assets of the Company and other
funds, the Company and this Agreement will terminate and the Liquidating Agent
will have the authority to take or cause to be taken such actions as are
necessary or reasonable in order to obtain a certificate of dissolution of the
Company as well as any and all other documents required by the Act or any other
applicable law to effectuate the dissolution and termination of the Company.

 

ARTICLE VIII.

FISCAL AND ADMINISTRATIVE MATTERS

 

8.1           Fiscal Year. The fiscal year and the taxable year of the Company
will begin on the first day of January and end on the last day of December of
each year, unless otherwise unanimously agreed to by the Members.

 

8.2           Deposits. All funds of the Company will be deposited from time to
time to the credit of the Company in such, banks, trust companies or other
depositories as the Managing Members may select.

 

8.3           Checks, Drafts, Etc. All checks, drafts or other orders for the
payment of money, and all notes or other evidences of indebtedness issued in the
name of the Company will be signed by such Person or Persons and in such manner
as the Managing Members from time to time shall authorize and designate in
writing.

 

8.4           Books and Records. The Company will maintain books and records
relating to the assets and income of the Company and the payment of expenses of,
and liabilities or claims against or assumed by, the Company in such detail and
for such period of time as may be necessary to enable it to make full and proper
accounting in respect thereof and to comply with applicable provisions of law.
The Managing Members shall keep accurate and complete minutes and records of the
Company and books and records of account of the Company, which will be kept at
the principal place of business of the Company, which shall be in New York, New
York.

 

40

 

 

8.4.1           Right of Inspection. Any Member of the Company will have the
right to examine, at any reasonable time or times, upon reasonable notice and
for any purpose, the minutes and records of the Company and the books and
records of account of the Company, and to make copies thereof. Upon the written
request of any Member of the Company, the Managing Members will cause to be made
available to such Member the most recent financial statements, bank statements,
copies of paid and unpaid bills, contracts, leases and any other existing
agreement between the Company and third parties or Affiliates of the Company,
showing in reasonable detail its assets and liabilities and the results of its
operations. Such inspection may be made by any agent or duly appointed attorney
of the Member making such request.

 

8.4.2           Financial Records. The Managing Members shall cause all books
and records of account of the Company to be maintained and reported based upon
generally accepted accounting principles.

 

8.4.3           Annual Reports and Financial Statements. As soon as practicable
after the close of each fiscal year, but in no event later than one hundred
twenty (120) days following the close of such fiscal year, the Managing Members
shall deliver to the other Members:

 

(a)          A financial report of the Company for such fiscal year, including a
balance sheet and a profit and loss statement, changes in financial position,
cash flow (all of which (except for the reports of cash flow and other reports
prepared on a cash basis) shall be prepared in accordance with generally
accepted accounting principles as the same may be modified by the approval of
the Members). In addition, the foregoing financial report shall be audited and
reported upon by the accounting firm selected by the Managing Members and at the
cost of the Company.

 

(b)          A report from Managing Members showing (i) distributions to the
Members and (ii) such other matters as may be reasonably requested by any Member
relating to the financial affairs and/or the operations of the Company.

 

8.4.4           Quarterly Reports. Within 30 days after the end of each calendar
quarter, the Managing Members shall deliver to itself and the other Members a
financial report of the Company containing the information described in Sections
8.4.3.(a) and 8.4.3.(b) for such calendar quarter, which report shall be
unaudited.

 

8.4.5           Reports in Connection with Senior Loan. The Managing Members
agree to deliver to the other Members a copy of any report prepared in
connection with the Senior Loan and delivered to the Senior Lender.

 

41

 

 

8.5           Administrative Matters.

 

8.5.1           Tax Matters Partner. The Gramercy Member will serve as the “Tax
Matters Partner” (as defined in Code Section 6231). The Tax Matters Partner is
authorized and required to represent the Company, at the Company’s expense, in
connection with all examinations of the Company’s affairs by tax authorities,
including administrative and judicial proceedings, and to expend Company funds
for professional services and costs associated therewith. The Tax Matters
Partner shall have the power to make or revoke any elections now or hereafter
required or permitted to be made by the Code or any state or local or foreign
law with the consent of the other Members.

 

8.5.2           Cooperation. The other Members agree to cooperate with the Tax
Matters Partner and to do or refrain from doing any or all things reasonably
requested by the Tax Matters Partner with respect to the conduct of such
proceedings and the preparation of all returns pursuant to Section 8.5.4.

 

8.5.3           Reporting to Members. The Tax Matters Partner will keep the
other Members informed of all material matters that may come to its attention in
its capacity as Tax Matters Partner, and will permit the other Members to
attend, any material meetings with any taxation or auditing authority.

 

8.5.4           Filings. The Managing Members will arrange for the preparation
and timely filing of all returns required to be filed by the Company and the
distribution of Forms K-1 or other similar forms to the other Members. The
Managing Members shall use its commercially reasonable efforts to deliver Forms
K-1 to each Member no later than June 30 of each year.

 

8.6           Compliance with Securities Laws. The Company will file with the
Securities and Exchange Commission and other applicable federal and state
governmental agencies such reports and other documents, if any, and take any
other actions necessary to comply with federal or state securities laws.

 

42

 

 

ARTICLE IX.

FEES

 

9.1           Asset Management Agreement and Fee. The Members acknowledge and
agree that it is the intention of the Members that the Company shall enter into
an Asset Management Agreement (the “Asset Management Agreement”) with the
Gramercy Member (or its Affiliate) promptly after the date hereof. The terms and
conditions of the Asset Management Agreement shall require the consent of the
Members, not to be unreasonably withheld or delayed. Pursuant to the Asset
Management Agreement, the Company shall pay the Gramercy Member (or its
designee) an annual asset management fee, paid on a monthly basis in arrears,
equal to one percent (1%) of allocated equity values for the Properties agreed
upon by mutual consent of the Members prior to the Closing and calculated on a
weighted average basis during the applicable period (the “Asset Management
Fee”). Notwithstanding anything herein to the contrary, if the asset manager
under an Asset Management Agreement is a Member or an Affiliate of a Member, any
and all decisions and actions taken by the Company regarding whether any default
has occurred and the enforcement of any rights or remedies under the Asset
Management Agreement in connection with any default shall be delegated solely to
the Member that is not an asset manager or an Affiliate of such asset manager,
such decisions and actions to be taken by such Member in its commercially
reasonable judgment; provided, however, that the Member to whom such rights are
delegated must have an Adjusted Capital Percentage of at least twenty percent
(20%) as of both the date of the applicable decision or action is taken and the
date such action or decision is effective. Any dispute regarding whether a
default has occurred and whether the enforcement of any rights or remedies under
the Asset Management Agreement in connection with any default have been taken in
a Member’s commercially reasonable judgment shall be resolved by arbitration in
accordance with Section 10.8. In addition, if the Asset Management Agreement
with the Gramercy Member (or its Affiliate) is terminated for Cause, the Company
shall enter into a replacement asset management agreement with an asset manager
selected by Garrison Member, which shall be a reputable and nationally
recognized asset manager with experience managing assets similar to the
Properties (which may be an Affiliate of the Garrison Member that fulfills the
preceding requirements), on terms substantially the same as the Asset Management
Agreement (whereupon references in this Agreement to the Asset Management
Agreement shall be deemed to be references to such replacement asset management
agreement)

 

9.2           Property Management. The Members acknowledge and agree that 5000A
has entered into that certain Management Agreement, dated as of June 30, 2003
(the “Property Management Agreement”) with First States Management Corp., LLC
(“First States”), an Affiliate of the Gramercy Member. The terms and conditions
of the Property Management Agreement, including the payment of all fees
thereunder (the “Property Management Fee”), are hereby approved by the Members.
The Members acknowledge that First States may retain third parties to perform
duties under the Property Management Agreement pursuant to the terms thereof.

 

9.3           Other Fees. Other than the Asset Management Fee and the Property
Management Fee no Member and no employee of any Member, as such, shall be
entitled to any salary or other compensation (including reimbursement for
overhead expenses unless and to the extent set forth in the Approved Budget)
from the Company for any services rendered or to be rendered by it to the
Company.

 

43

 

 

ARTICLE X.

MISCELLANEOUS

 

10.1         Representations. Each Member represents and warrants to the other
Member that:

 

(a)          this Agreement has been duly executed and delivered by such Member
and constitutes the legal, valid and binding obligations of such Member,
enforceable against such entity in accordance with its terms. The execution and
delivery by each entity of the Agreement does not, and the consummation of the
transactions contemplated hereby will not, conflict with, result in any
violation of or default, or give rise to the creation of any lien upon the
properties or assets of such Member, under any contract to which such Member is
a party, any provision of such Member’s organizational documents, or any
judgment or law; and

 

(b)          it understands that (A) an investment in the Company involves
substantial and a high degree of risk, (B) no federal or state agency has passed
on the offer and sale of the Membership Interests to such Person, (C) it must
bear the economic risk of such Member’s investment in the Company for an
indefinite period of time, since such Person’s Membership Interests has not been
registered for sale under the Securities Act of 1933 and, therefore, cannot be
sold or otherwise transferred unless subsequently registered under the
Securities Act of 1933 or an exemption from such registration is available, and
the Membership Interests of such Member cannot be sold or otherwise transferred
unless registered under applicable state securities or blue sky laws or an
exemption from such registration is available, (D) there is no established
market for the Membership Interests of such Membership Interests and no public
market will develop and (E) such Member’s principals have such knowledge and
experience in real estate and, other financial and business matters that they
are capable of evaluating the merits and risks of an investment in the Company;
and

 

10.2         Notices. All notices, requests or other communications required or
permitted to be made in accordance with this Agreement will be in writing and
will be delivered personally or by registered or certified mail, return receipt
requested or overnight courier to the Members at the addresses set forth below:

 

If to Gramercy Member:

 

c/o Gramercy Capital Corp.
420 Lexington Avenue
New York, NY 10170
Attention: Chief Executive Officer
Telephone No: (212) 297-1000
Fax No.: (212) 297-1090

 

44

 

 

With copies to:

 

c/o Gramercy Capital Corp.
420 Lexington Avenue
New York, NY 10170
Attention: Office of General Counsel
Telephone No: (212) 297-1000
Fax No.: (212) 297-1090

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Harvey Uris
Telephone No: (212) 735-2212
Fax No.: (917) 777-2212

 

If to Garrison Member:

 

c/o Garrison Investment Management LLC
1350 Avenue of the Americas
9th Floor
New York, NY 10019
Attention: Eric Rosenthal
Telephone No: (212) 372-9563
Fax No.: (212) 372-9525

 

With a copies to:

 

c/o Garrison Investment Management LLC
1350 Avenue of the Americas
9th Floor
New York, NY 10019
Attention: Julian Weldon, General Counsel
Telephone No: (212) 372-9546
Fax No.: (212) 898-9075

 

and

 

Allen & Overy LLP
1221 Avenue of the Americas
21st Floor
New York, NY 10020
Attention: Thomas D. Abbondante, Esq
Telephone No: (212) 610-6300
Fax No.: (212) 610-6399

 

45

 

 

10.2.1           All such notices will be deemed to have been duly delivered: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail (postage prepaid), if mailed by certified or
registered mail return receipt requested; and on the day delivered, if sent by
an air courier guaranteeing overnight delivery. Any notice for a meeting
required to be delivered hereunder may also be given via e-mail to the
applicable parties.

 

10.2.2           Any Member may change the address at which it is to receive
notices under this Agreement by furnishing written notice in accordance with the
provisions of this Section 10.1 to the Company.

 

10.2.3           Whenever any notice is required to be given by law or this
Agreement, a waiver thereof in writing, signed by the Person entitled to such
notice, whether before or after the time of the event for which notice is to be
given, will be deemed equivalent to such notice. Attendance of a Member at a
meeting will constitute a waiver of notice of such meeting, except when such
Member attends such meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any Company business because the
meeting has not been properly called or convened and does not further
participate in the business of the meeting.

 

10.3         Extension Not a Waiver. No delay or omission in the exercise of any
power, remedy or right herein provided or otherwise available to any party
hereto will impair or affect the right of such party thereafter to exercise the
same. Any extension of time or other indulgence granted to any party hereunder
will not otherwise alter or affect any power, remedy or right of any other party
hereto, or the obligations of the party to whom such extension or indulgence is
granted.

 

10.4         Entire Agreement; Amendments. This Agreement sets forth the entire
agreement between the parties relating to the subject matter hereof and all
prior agreements relative thereto that are not contained herein or therein are
terminated. Amendments, variations, modifications or changes herein may be made
effective and binding upon the parties hereto by, and only by, a written
agreement duly executed by the Members in accordance with the provisions hereof
and any alleged amendment, variation, modification or change herein which is not
so documented will not be effective as to any party hereto.

 

46

 

 

10.5         Publicity. No Member will issue any press release or otherwise
publicize or disclose the terms of this Agreement except as mutually agreed, as
such disclosure may be made in the course of normal reporting practices by a
Member to its members, shareholders, partners, directors or officers or as
otherwise required by law. Notwithstanding the foregoing and anything to the
contrary in this Agreement, nothing contained herein shall impair any Member’s
(or any Member’s affiliate’s) right to disclose information relating to this
Agreement or the Property (a) to any consultants that are engaged by, work for
or are acting on behalf of, any securities dealers and/or broker dealers
evaluating such Member or its affiliates, (b) in connection with any filings
(collectively, “Public Filings”) (including any amendment or supplement to any
S-11 filing) with governmental agencies (including the United States Securities
and Exchange Commission) by any REIT holding an interest (direct or indirect) in
such Member, (c) to any broker/dealers in such Member’s or any such REIT’s
broker/dealer network and any of the REIT’s or such Member’s investors and (d)
to the extent that any Public Filings mention a Member or an Affiliate of such
Member specifically, such Member may confirm the existence of this Agreement or
respond to any matters related to such Member or its Affiliate disclosed in such
filings in response to inquiries it receives. Prior to Gramercy Member or any
Affiliate of Gramercy Member making any Public Filings that specifically mention
Garrison Member or any of its Affiliates, Gramercy Member shall reasonably
consult with Garrison Member regarding the nature of such Public Filings and any
content thereof which mentions Garrison Member or any of its Affiliates.

 

10.6         Governing Law. THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED UNDER
AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

10.7         Venue. Subjection to Section 10.8, any action or other legal
proceeding brought under this Agreement will be subject to the jurisdiction of
any court of competent jurisdiction in the Borough of Manhattan in the State of
New York or the United States District Court for the Southern District of the
New York. Each of the Members consents to the jurisdiction of New York for
actions or legal proceedings brought by any other Members or the Company and
waives any objection which it may have to the laying of the venue of such suit,
action or proceeding in any of such courts.

 

10.8         Arbitration of Certain Disputes. Any dispute, controversy or claim
with respect to the issue of (i) whether a default has occurred by asset manager
under the Asset Management Agreement, or whether a Member has enforced any
rights or remedies in connection with any default (including, without
limitation, any termination of the Asset Management Agreement) using
commercially reasonable judgment as required under Section 9.1, or (ii) whether,
pursuant to Section 4.3, a Promote Allocation Adjustment Event has occurred
(each, an “Arbitral Dispute”) shall be submitted to mandatory, final and binding
arbitration before the American Arbitration Association, in accordance with the
Commercial Arbitration Rules in effect at the time of filing of the demand for
arbitration, subject to the provisions of this Section 10.8. Any question as to
whether a dispute is an Arbitral Dispute shall be resolved by the Tribunal
appointed pursuant to Section 10.8(a) below.

 

47

 

 

(a)          There shall be three arbitrators. Each Member shall appoint one
arbitrator within thirty (30) days of the receipt by respondent of a copy of the
demand for arbitration.  The two arbitrators so appointed shall nominate the
third and presiding arbitrator (the “Chair”) within thirty (30) days of the
appointment of the second arbitrator (the three arbitrators shall be
collectively referred to as the “Tribunal”). If either Member fails to appoint
an arbitrator, or if the two-party appointed arbitrators fail to appoint the
Chair, within the time periods specified herein, such arbitrator shall, at the
request of either Party, be appointed by the American Arbitration Association.

 

(b)          The language of the arbitration shall be English. The place of
arbitration shall be New York County, New York.

 

(c)          The arbitration shall be the sole and exclusive forum for
resolution of the Arbitral Dispute, and the award shall be in writing, state the
reasons for the award and be final and binding. Judgment thereon may be entered
in any court of competent jurisdiction.

 

(d)          By agreeing to arbitration, the Members do not intend to deprive
any court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and the enforcement
of any award. Without prejudice to such provisional remedies as may be available
under the jurisdiction of a court, the Tribunal shall have full authority to
grant provisional remedies and to direct the Members to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any Party to respect the arbitral tribunal’s
orders to that effect.

 

(e)          Each of the Members irrevocably consents to service of process in
accordance with the Notice provision set forth in Section 10.2.

 

(f)          The prevailing Member, as determined by the Tribunal, shall be
entitled to recover its reasonable costs and attorneys’ fees from the
non-prevailing Party.

 

(g)          In the case of clause (i) in the definition of Arbitral Dispute,
unless and until the Tribunal renders a judgment in favor the Member who is
asserting that a default has occurred by asset manager under the Asset
Management Agreement, or is seeking to enforce rights or remedies in connection
with any default, such purported assertion or enforcement shall not be effective
pending the judgment of the Tribunal.

 

(h)          In the case of clause (ii) in the definition of Arbitral Dispute,
unless and until the Tribunal renders a judgment in favor of the Garrison
Member, such purported Promote Allocation Adjustment Event shall be given effect
as of the date Gramercy Member received written notice from Garrison Member
under Section 4.3 alleging that such Promote Allocation Adjustment Event
occurred (the “Readjustment Date”). In that case, Gramercy Member shall remit to
the Company all distributions it received from and after the Readjustment Date
that it would not have received had the Promote Allocation Adjustment Event been
given effect on the Readjustment Date. All such funds remitted by Gramercy
Member pursuant to the previous sentence shall be distributed by the Company to
Garrison Member as a reconciliation of amounts that should have been distributed
to it under Section 4.1(iii)(b).

 

48

 

 

10.9         Headings. Sections, subheadings and other headings used in this
Agreement are in no way intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement, or any provision hereof.

 

10.10         Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable any such provision in
any other jurisdiction.

 

10.11         No Suits by Holders. No Member will have any right by virtue of
any provision of this Agreement to institute any action or proceeding in law or
in equity against any party other than the Company or the other Members upon or
under or with respect to the assets of the Company.

 

10.12         Failure to Enforce Provision. The failure of any Member to seek
redress for a violation, or to insist upon the strict performance, of any
covenant or condition of this Agreement will not prevent a subsequent act, which
would have originally constituted a violation, from having the effect of an
original violation.

 

10.13         Involvement of the Company in Certain Proceedings. If any Member
becomes involved in legal proceedings unrelated to the business of the Company
in which the Company is called upon to provide information, the Member will
indemnify and hold harmless the Company against all costs and expenses,
including, without limitation, fees and expenses of attorneys and other
advisors, incurred by the Company in preparing or producing the required
information or in resisting any request for production or obtaining a protective
order limiting the availability of the information actually provided by the
Company.

 

10.14         Waiver of Partition and Certain Other Rights. Except as otherwise
provided herein, each of the Members irrevocably waives any right or power that
such Member might have:

 

10.14.1         to cause the Company or any of the assets of the Company to be
partitioned;

 

10.14.2         to cause the appointment of a receiver for all or any portion of
the assets of the Company;

 

10.14.3         to compel any sale of all or any portion of the assets of the
Company other than as set forth in Section 6.2; and

 

49

 

 

10.14.4         to file a complaint, or to institute a proceeding at law or in
equity, to cause the dissolution or liquidation of the Company.

 

Each of the Members has been induced to enter into this Agreement in reliance
upon the waivers set forth in this Section 10.14, and without those waivers no
Member would have entered into this Agreement.

 

10.15         Interpretation. All pronouns and variations thereof will be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the individual or other entity may require.

 

10.16         Assignment. Other than as expressly set forth in Article VI, This
Agreement may not be assigned by any party hereto without the prior written
consent of the other parties. This Agreement will be binding upon and inure to
the benefit of the parties and their respective successors, executors,
administrators, personal representatives and permitted assigns.

 

10.17         Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.

 

10.18         Brokers. Each Member represents and warrants to the other Members
that it has not dealt with any agent or broker in connection with this Agreement
or the transactions contemplated hereby. Each Member covenants and agrees to
pay, indemnify, defend and hold the other Members harmless from and against any
and all losses, costs, liabilities, claims, damages or expenses (including,
without limitation, reasonable attorneys’ fees and expense) arising out of its
breach of the representation and warranty set forth in the immediately preceding
sentence. The obligations of each Member under this Section 10.18 shall survive
the expiration or termination of this Agreement.

 

10.19         Exclusivity. Each Member acknowledges and agrees that, from the
date hereof until the later of (A) the Closing Date and (B) if the Purchase
Agreement is terminated in accordance with its terms prior to the Closing Date,
the date that is three (3) months after the date of such termination, it shall
work exclusively with the other Member to acquire all or any portion of the
Target Membership Interests and/or the Properties, and that it will not during
such period initiate, solicit or enter into any discussions or negotiations with
any other third party with respect to the acquisition of all or any portion of
the Target Membership Interests and/or Properties.

 

50

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  MEMBERS:       GKK BBD1 OWNER LLC, a Delaware limited liability
company       By: /s/ Benjamin P. Harris     Benjamin P. Harris     President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

 

 

  FYF NET LEASE LLC, a Delaware limited liability
company       By: /s/ Julian Weldon     Name: Julian Weldon     Title: Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

 

 

 

  THE COMPANY:       BBD1 HOLDINGS LLC, a Delaware limited liability
company       By: GKK BBD1 OWNER LLC, a Delaware limited
liability company, its Managing Member           By: /s/ Benjamin P. Harris    
Benjamin P. Harris      President            By: FYF NET LEASE LLC, a Delaware
limited liability
company, its Managing Member           By: /s/ Julian Weldon     Name: Julian
Weldon      Title: Secretary 

 

 

 

 

Schedule A-1

 

Initial Contributions

 

Name of
Member  Initial
Contribution         GRAMERCY MEMBER  $200,000.00         GARRISON MEMBER 
$200,000.00 

 

1

 

 

Schedule A-2

 

Closing Date Contributions

 

Name of
Member   Closing Date
Contribution       GRAMERCY MEMBER   $[____] [insert (i) (purchase price minus
loan proceeds (“Net Amount”) x 50%) minus (ii) Gramercy Member Initial
Contribution]       GARRISON MEMBER   $[____] [insert (i) (Net Amount x 50%)
minus (ii) Garrison Member Initial Contribution]

 

The Net Amount shall be adjusted by Managing Members as follows:

 

(A) increased (without duplication) by (i) the amount of any costs and expenses
incurred or payable by the Company in connection with the acquisition of the
Target Membership Interests including, without limitation, fees and expenses of
the Senior Loan and (ii) the amount of prorations on the Closing Date under the
Purchase and Sale Agreement which are in favor of the Seller, and

 

(B) decreased (without duplication) by the amount of prorations on the Closing
Date under the Purchase and Sale Agreement which are in favor of the Company.

 

2

 